Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 1 of 69




                     EXHIBIT A
     Case 0:19-cv-61937-WPD Document  Case
                                        1-1Number:
                                             EnteredCACE-19-0 1341908/01/2019
                                                     on FLSD Docket Division.: 04Page 2 of 69
Filing # 91649401 B-Filed 06/25/2019 03:13:28 PM



               IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                     IN AND FOR BROWARD COUNTY, STATE OF FLORIDA
                                     CIVIL DIVISION

        GINA SIGNOR, individually and on behalf
        of all those similarly situated,

              Plaintiff,                               CLASS REPRESENTATION

        I,,                                            Case No.:
        SAFE CO INSURANCE COMPANY
        OF ILLINOIS,

              Defendant.



                                             SUMMONS
                                   PERSONAL SERVICE ON A ENITITY
        TilE STATE OF FLORIDA:

        TO ALL AND SINGULAR THE SHERIFFS OF SAID STATE:

        GREETINGS:

              YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the
        Complaint or Petition in the above styled cause upon the Defendant:

                       SAFECO INSURANCE COMPANY OF ILLINOIS, do Chief Financial Officer
                       200 East Gaines Street
                       Tallahassee, FL 32399

               Each Defendant is hereby required to serve written defenses to said Complaint or Petition
        on Plaintiffs attorney, whose name and address is:

                       SCOTT R. JEEVES, ESQUIRE
                               FL BAR NO.: 905630
                       JEEVES LAW GROUP, P.A.
                       954 1st Avenue North
                       St. Petersburg, Florida 33705
                       0:      (727) 894-2929
                       F:    (727) 822-1499
                       Primary: sjeevesjeeveslawgroup.com
                       Secondary: khilljeeveslawgroup,com




          *** FILED: BROWARD COUNTY, PL BRENDA D. FORMAN, CLERK 06/25/2019 03:13:28 PM.****
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 3 of 69




    within twenty (20) days after service of this Summons upon that Defendant, exclusive of the day
    or service, and to file the original of said written defenses with the Clerk of Said Court either
    before service on Plaintiffs attorney or immediately thereafter.

          If a Defendant fails to do so, a default will be entered against that Defendant for the relief
    demanded in the Complaint or Petition.


           WITNESS my hand and the seal of the Court on                    JUL 02 2019        -




                                                        Clerk of Circuit

                                                  (Court Seal)
                                                 By:
                                                   DEPUTY CLERK
         Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 4 of 69



                    IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                          IN AND FOR BROWARD COUNTY, STATE OF FLORIDA
                                          CIVIL DIVISION

             GINA SIGNOR, individually and on behalf
             of all those similarly situated,

                   Plaintiff,                                  CLASS REPRESENTATION

             I!,                                               Case No.:

             SAFECO INSURANCE COMPANY
             OF ILLINOIS,

                   Defendant.
                                                           /


                                            CLASS ACTION COMPLAINT AND
                                              DEMAND FOR JURY TRIAL

                     Plaintiff, GINA SIGNOR ("Signor"), individually, and on behalf of all those similarly

             situated, brings this action against Defendant, SAFECO INSURANCE COMPANY OF

             ILLINOIS ("Safeco"), and alleges as follows:

                                                         Introduction

             1.      Safeco insures Signor and all its Florida policyholders using a policy of insurance

             described as SA-2890/FLEP Ri 3/15 or another policy form with identical language in all

             relevant provisions (the "Policy"). The Collision and Comprehensive coverages of the Policy, on

             their face and as amended to conform with Fla. Stat. § 626.9743(5), allow Safeco to adjust and

             settle a first-party motor vehicle total loss via a cash settlement based upon the actual cost to

             purchase a comparable motor vehicle. Such "actual cost" may be derived from the retail cost as

             determined from a generally recognized used motor vehicle industry source, including an

             electronic database. Fla. Stat. § 626.9743(5)(a)(2).



                                                                1


Filed by eFileMade Easy. com: Filing #91649401 Electronically Filed 06/25/2019 03:13:26 PM
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 5 of 69



   2.     Safeco purported to adjust and settle Signor's total loss in this manner, but it does not do

   so in reality. Specifically, Safeco used the CCC ONE Market Value system (the "CCC system"),

   a proprietary electronic database product licensed from CCC Information Services Inc. ("CCC"),

   to adjust and settle Safeco's total loss claims in Florida.

   3.     This violates Florida law and breaches the Collision and Comprehensive coverages of the

   Policy in three respects. First, the CCC system is not based upon the "actual cost to purchase a

   comparable motor vehicle" or "retail cost" because it uses advertised prices and not sales data.

   Second, the CCC system is not a "generally recognized used vehicle industry source" as required

   by the Policy and Florida law. Third, it is specifically designed to underestimate the retail cost of

   comparable motor vehicles, including by using "condition adjustments" to create reduced vehicle

   values that are not indicative of the actual cost to purchase a comparable motor vehicle.

   4.     To make matters worse, Safeco additionally breaches the Collision and Comprehensive

   coverages of the Policy and violates Florida law by failing to pay dealer fees for the costs and

   profit to the dealer for items such as inspecting, cleaning and adjusting vehicles and preparing

   documents related to the sale, which fees are required to be disclosed by Fla. Stat. §

   501.976(11) and 520.02(2) and Fla. Admin. Code § 69V-50.001 and are charged by every used

   car dealer in Florida (the "dealer fees"). Those dealer fees constitute part of the "actual cost to

   purchase a comparable motor vehicle" under § 626.9743(5)(a), just like sales tax and title/license

   fees, and fall within the Policy's definition of "actual cash value," so they must be paid pursuant

   to the Policy and § 626.9743(5). Safeco refuses to pay dealer fees pursuant to the Policy.

   5.     Safeco also breaches the Policy by (a) either requiring its total loss policyholders to

   permanently transfer ownership to it of their total loss vehicles without compensating them for

   the salvage values of those vehicles or (b) deducting the salvage values of the total loss vehicles

   from their claim payments



                                                      2
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 6 of 69



   6.     Signor and the Class are therefore in doubt to their rights under the Policy with Safeco

   and seek a declaratory judgment that the Policy does not allow Safeco to adjust and settle total

   loss claims using the CCC system and that Safeco must pay dealer fees under the Policy. Signor

   and the Class additionally petition the Court for supplemental relief in connection with any

   declaratory judgements rendered by the Court. Signor and the Class also brings causes of action

   for breach of contract to recover the damages they suffered as a result of Safeco' s (a) use of the

   CCC system, (b) refusal to pay dealer fee, and (c) taking of the salvage values of their total loss

   vehicles.

   7.     In conjunction with both their declaratory judgment and breach of contract causes of

   action, Signor and the Class seek to recover the reasonable attorneys' fees and costs required to

   prosecute them.

                                     Jurisdiction, Parties, Venue

   1.     This is an action asserting class claims for declaratory relief and damages pursuant to

   Florida Rule of Civil Procedure 1.220(b)(1)(A), (2) and/or (3).

   2.     This Court has jurisdiction because Signor seeks declaratory relief and because the

   amount in controversy exceeds $15,000, exclusive of interest, costs, and attorneys' fees.

   3.     Currently, Signor does not have evidence to support that the amount in controversy

   exceeds $5,000,000.

   4.     Plaintiff Gina Signor is, and at all material times has been, a resident of Florida and

   insured by Safeco.

   5.     At all times material hereto, Safeco was in the business of selling automobile insurance

   and adjusting and settling automobile insurance claims, including the sale of Collision and

   Comprehensive coverages and adjustment and settlement of first-party total loss claims under

   those coverages. Safeco may be served with process through its registered agent for the service



                                                    3
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 7 of 69



   of process in Florida, Jimmy Patronis, the Chief Financial Officer of the Florida Department of

   Financial Services at 200 E Gaines St, Tallahassee, FL 32399.

   6.        Venue is proper in Broward County, Florida, because Safeco is a Foreign Profit

   Corporation, and it has offices for the transaction of, and agents transacting, its customary

   business in Broward County.

   7.        All conditions precedent to the maintenance of this action have occurred, have been

   performed, have been waived, or Safeco is estopped from asserting them, including, but not

   limited to, Part E-Duties After an Accident or Loss and Part F-General Provisions, Legal Action

   Against Us, of the Policy, to the extent they constitute conditions precedent to maintaining this

   action.

                            Factual Allegations Common to Signor and the Class

   8.        The Policy provides, in pertinent part, as follows:

                      PART D    -   COVERAGE FOR DAMAGE TO YOUR AUTO

   INSURING AGREEMENT

        A. We will pay for direct and accidental loss to your covered auto or any non-
           owned auto, including its equipment, any child safety seat in use in your covered
           auto or non-owned auto, minus any applicable deductible shown in the
           Declarations. We will pay for loss to your covered auto caused by:

                    1. Other than collision only if the Declarations indicate that
                       Comprehensive Coverage is provided for that auto.

                    2. Collision only if the Declarations indicate that Collision Coverage is
                       provided for that auto.


        B. "Collision" means the upset of your covered auto or a non-owned auto or its
           impact with another vehicle or object.

             "Comprehensive" means loss, other than collision, to your covered auto or a
             non-owned auto. Losses caused by the following are not collision losses but are
             comprehensive losses:




                                                       4
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 8 of 69



   LIMIT OF LIABILITY

        A. At our option, our limit of liability for loss will be the lowest of

        1. The actual cash value of the stolen or damaged property;



        B. An adjustment for depreciation and physical condition may be made based upon
           the physical condition and wear and tear of the property or damaged part of the
           property at the time of loss. This adjustment for physical condition includes but is
           not limited to, broken, cracked or missing parts, rust, dents, scrapes, gouges and
           paint condition.

   PAYMENT OF LOSS

   We may pay for loss in money or repair or replace the damaged or stolen property. We
   may, at our expense, return any stolen property to:

        1. You; or

        2. The address shown in this policy.

   If we return stolen property we will pay for any damage resulting from the theft. We may
   keep all or part of the property at an agreed or appraised value.

   If we pay for loss in money, our payment will include the applicable sales tax from the
   damaged or stolen property.

   8.      Pursuant to the Limits of Liability for the Collison and Comprehensive coverages of the

   Policy and Fla. Stat. § 319.30, Safeco has the right when presented with a claim for damages to a

   vehicle where the cost to repair would be greater than its actual cash value minus its salvage

   value to declare the vehicle a total loss and pay the lesser actual cash value. Of course, when a

   vehicle is stolen, it is a total loss under the Comprehensive coverage, and Safeco must pay the

   actual cash value.

   9.      When Safeco declares a vehicle a total loss, it must pay its insureds the vehicle's actual

   cash value as defined in and pursuant to Fla. Stat. § 626.9743, because to the extent that the

   Policy on its face is in any way inconsistent with that statute, Florida law compels that it be




                                                       5
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 9 of 69



   amended to conform to the statute. Thus, if Safeco elects to pay a cash settlement, as it did in

   Signor's claim, it must pay "the actual cost to purchase a comparable motor vehicle, including

   sales tax," which "cost may be derived from:    ...   [t]he retail cost as determined from a generally

   recognized used motor vehicle industry source such as:      ...   [a]n electronic database..." Fla. Sta. §

   626.9743(5)(a)(2)(a). This cash settlement is independent of what the policyholder ends up

   spending, if anything. In fact, the policyholder may simply keep the cash settlement and never

   replace the total loss vehicle. The Policy is not inconsistent with the statute as to what Safeco

   must pay, because it provides that Safeco will pay the "actual cash value" of the total loss

   vehicle, which Florida common law defines as the replacement cost of the auto less depreciation.

   10.    Safeco used the CCC system to determine the actual cash values of Signor's vehicle as it

   does with all its Florida automobile insurance policyholders who suffer total losses. The CCC

   system has the capability to provide a variety of methods for calculating total loss vehicle values

   which can be chosen by its licensees, here Safeco. Accordingly, in this Complaint, "CCC

   system" refers to the version of this service used by Safeco.

   11.    The CCC system provides total loss valuations automatically based on supposedly

   comparable vehicle data contained in its computer system and data on the insured's total loss

   vehicle entered into it by Safeco's adjusters through a computer interface. Among that data

   entered into the CCC system by the adjusters are the total loss vehicle's Vehicle Identification

   Number ("VIN"), which provides the vehicle make, model, configuration (e.g., number of doors,

   engine size, equipment and options), the mileage and the license plate number.

   12.    The CCC system starts by automatically calculating a "Base Vehicle Value" for the total

   loss vehicle, as described below, which it adjusts based on the condition of the total loss vehicle.

   Specifically, Safeco adjusters rate the condition of twelve components (four interior, four

   exterior, two mechanical and front and rear tires) of the total loss vehicle as "Below Normal,"



                                                    6
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 10 of 69



   "Normal Wear," or "Dealer Ready" with the goal of adjusting the value of the total loss vehicle

   to the value of the same vehicle in "Normal Wear" condition. If a component is rated "Below

   Normal," it results in a downward adjustment to the total loss vehicle's "Base Vehicle Value." If

   a component is rated "Normal Wear," no adjustment is made. And, if a component is rated

   "Dealer Ready," it results in an upward adjustment to the total loss vehicle's "Base Vehicle

   Value." Effectively, then, the baseline condition used for total loss vehicles is "Normal Wear"

   condition. The CCC system calls the result of taking the "Base Vehicle Value" and making these

   "total loss vehicle component condition adjustments" the "Adjusted Vehicle Value." To the

   "Adjusted Vehicle Value" sales tax (calculated as a percentage of the "Adjusted Vehicle Value")

   is added, resulting in the "Value Before Deductible." Safeco pays the "Value Before Deductible"

   less the deductible, which it terms the "Vehicle owner payment."

   13.    The "Base Vehicle Value" is derived by searching the prices advertised by dealers on

   websites like Autotrader.com, Truecar and dealer websites for anywhere from three to twelve

   "comparable vehicles" located as close as possible to the insured's residence, adjusting the

   advertised prices up or down based on mileage, optional equipment and a "Uniform Condition

   Adjustment" (see below) and then calculating a weighted average of the adjusted prices.

   According to CCC, the weighting is based on four factors (i) "source of the data (such as

   inspected versus advertised), (ii) similarity (such as equipment, mileage, and year), (iii)

   proximity to the loss vehicle's primary garage location, and (iv) recency of information." Upon

   information and belief, the CCC system omits some of the highest priced comparable vehicles in

   the area to decrease the "Base Vehicle Value."

   14.    The supposed purpose of applying the "Uniform Condition Adjustment" to all of the

   comparable vehicles is to adjust the comparable vehicles to the "Normal Wear" condition which

   is used as the baseline condition for the total loss vehicle. To do this, the CCC system assumes



                                                    7
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 11 of 69



   all the "comparable vehicles" being offered for sale via a retail advertisement have an overall

   condition of "Dealer Ready," and it makes a uniform downward price adjustment to all of them

   to supposedly find their values if they were only in "Normal Wear" condition like the total loss

   vehicle after adjustments. This assumption that all of the "comparable vehicles" are in "Dealer

   Ready" condition is unwarranted, because CCC personnel, on average, inspect zero to four of the

   "comparable vehicles" used in a valuation, so they have no actual knowledge of the conditions of

   the great majority of the "comparable vehicles."

   15.    This systematic downward adjustment, which Signor terms the "Uniform Condition

   Adjustment," results in a flat and uniform value decrease for each of the "comparable vehicles,"

   thereby lowering the average adjusted prices for the "comparable vehicles," and thereby

   lowering the total loss vehicle's "Base Vehicle Value." The CCC system's application of

   downward adjustments of the exact same dollar amounts to "comparable vehicles" with

   advertised prices that differ by thousands of dollars could not possibly serve its stated purpose,

   because vehicles with such different advertised prices could not conceivably all be adjusted to

   "Normal Wear" condition from supposedly "Dealer Ready" condition by the exact same dollar

   amount reduction.

   16.    Accordingly, Safeco's use of "Uniform Condition Adjustments" to supposedly reduce

   "comparable vehicles" from an assumed "Dealer Ready" condition to a "Normal Wear"

   condition when creating the "Base Vehicle Value" is not calculated to and does not result in the

   actual cost to purchase a comparable motor vehicle. To the contrary, it is designed to result in

   values less than the actual cost to purchase a comparable motor vehicle. Further, if CCC's

   assumption that all or even the majority of dealer cars have a condition of "Dealer Ready" is

   correct, then such vehicles realistically constitute the comparable motor vehicles available to

   purchase by an insured at retail, and their "retail cost" should not be adjusted downward to the



                                                      8
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 12 of 69



   "Normal Wear" condition under the terms of Fla. Stat. § 626.9743(5)(a)(2) and the conformed

   Policy. Simply put, the use of "Uniform Condition Adjustments" by Safeco is illegitimate, in

   breach of the Policy and in violation of Florida law.

   17.    The CCC system's methodology is different from that of the two most well-known

   sources of used car values that are generally recognized in the used motor vehicle industry,

   NADA and KBB. The NADA and KBB databases use actual sales data, not "adjusted"

   advertised prices, from a multi-state region. They each provide a "retail clean" or "dealer" value,

   which would be the appropriate value to use given that Fla. Stat. § 626.9743(5)(a)(2) requires

   actual cash value to be based on the retail cost. Regardless of the reasons, in the vast majority of

   cases, the CCC methodology results in "Adjusted Vehicle Values" that are lower than the NADA

   and KBB retail clean or dealer values. Indeed, upon information and belief, CCC presents

   marketing materials, workshops, and training to prospective, and current, insurance company

   clients stating that the average market value as determined by the CCC system will result in

   lower total loss valuations and indemnity savings. Safeco claims adjusters could in every case,

   including Signor's case here, obtain the NADA retail clean value contemporaneous to the date of

   loss through NADA's free online database, but Safeco chooses not to do so based upon the

   uniform, pre-determined company policy to exclusively use the CCC system. Significantly,

   NADA offers subscribers to its electronic database the ability to obtain retail clean values at any

   specific dates in the past ten (10) years.

   18.    The CCC system generates a CCC ONE Market Valuation Report ("CCC Report")

   setting forth the CCC system valuation which Safeco provides to it total loss policyholders. This

   report is retained in Safeco's electronic claims records. Despite having the ability to value total

   loss claims using the NADA electronic database, Safeco uniformly refuses to do so. In fact,

   upon information and belief, Safeco refused to negotiate the "Base Vehicle Value" calculated by



                                                    9
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 13 of 69



   the CCC system.

   19.     The CCC system does not comply with Fla. Stat. § 626.9743(5)(a)(2)(a) and, thus,

   breaches the Collision and Comprehensive coverages of the Policy for three major reasons. First,

   the CCC system is not based upon the "actual cost to purchase a comparable motor vehicle" or

   "retail cost" because it uses adjusted advertised prices and not actual sales data. The plain

   meaning of the word "cost" requires use of sales data. Second, it is not "a generally recognized

   used motor vehicle industry source" for the "retail cost" of used motor vehicles. Indeed, the CCC

   system is not available to Signor as a consumer, and it is not marketed to the used motor vehicle

   industry—car dealers and brokers. Rather, CCC focuses on selling the CCC system as a

   subscription service to insurance companies, which are not part of the used motor vehicle

   industry. And, indeed, insurance companies are virtually the only entities which use the CCC

   system. Third, the CCC system's selective exclusion of the "comparable vehicles" with the

   highest advertised prices and its use of systematic downward "Uniform Condition Adjustments"

   does not result in retail costs.

   20.     While Safeco may try to argue otherwise, the CCC system is also not designed to and

   does not comply with Fla. Stat. § 626.9743(5)(a)(1). When that provision states that "the actual

   cost to purchase a comparable motor vehicle... may be derived from:.. .the cost of two or more

   such comparable vehicles available within the preceding 90 days" (if "comparable motor

   vehicles are available in the local market area"), it means the actual cost of buying the vehicles,

   which could only be determined by the actual sales prices of such vehicles. This provision does

   not provide for use of an electronic database or system at all, much less one that does not use

   sales prices but rather mere advertised prices subject to automated deductions calculated to

   decrease the value of vehicles below actual cost.




                                                   10
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 14 of 69



   21.    Further, despite any Safeco claim to the contrary, the CCC system is not designed to and

   does not comply with Fla. Stat. § 626.9743(5)(a)(3). It does not obtain "quotes" from

   dealers—the actual prices for which they commit to sell the cars. Rather, it takes advertised

   prices and makes illegitimate "Uniform Condition Adjustments" to those advertised prices, as

   requested by Safeco.

   22.    Additionally, the CCC system does not comply with Fla. Stat. § 626.9743(5)(c) for two

   reasons. First, it clearly is attempting to fall under § 626.9743(5)(a)(2)(a), and a failed attempt to

   do that cannot satisfy § 626.9743(5)(c) as a "basis that varies from the methods described in

   paragraph (a) or paragraph (b)." Second, that section requires that "the determination of value

   must be supported by documentation, and any deductions from value must be itemized and

   specified in appropriate dollar amounts." Safeco does not itemize what comprises the Uniform

   Condition Adjustment and specify a dollar amount for each part, and it has no documentation to

   support that the mileage deductions to the comparable vehicles and the illegitimate "Uniform

   Condition Adjustments" to all comparable vehicles (both "deductions from value") are "in

   appropriate dollar amounts." Those deductions are calculated automatically by the CCC system

   based on data in the CCC system and proprietary CCC algorithms, and Safeco has no

   documentation in its possession to show their calculation or appropriateness.

   23.    Fla. Stat. § 626.9743(6) provides as follows:

          (6) When the amount offered in settlement reflects a reduction by the insurer because of
          betterment or depreciation, information pertaining to the reduction shall be maintained
          with the insurer's claim file. Deductions shall be itemized and specific as to dollar
          amount and shall accurately reflect the value assigned to the betterment or depreciation.
          The basis for any deduction shall be explained to the claimant in writing, if requested,
          and a copy of the explanation shall be maintained with the insurer's claim file.

   24.     Because the Uniform Condition Adjustments purportedly reflect the difference in value

   between the "Dealer Ready" comparable vehicles and the "Normal Wear" conditions of the total




                                                    11
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 15 of 69



   loss vehicles and they reduce the values of the comparable vehicles averaged together to

   calculate the "Base Vehicle Value," they constitute a "reduction by the insurer because of

   depreciation" to the total loss vehicles, given the Policy's explanation of "an adjustment for

   depreciation." Thus, § 626.9743(6) requires Safeco to maintain in each insured's claim file

   information showing the basis for and calculation of the Uniform Condition Adjustments in

   accurate amounts. Safeco does not do so, as those deductions are calculated automatically by the

   CCC system based on data in the CCC system and proprietary CCC algorithms. Safeco may not

   make the deductions absent maintaining the necessary information in its claim files, so its

   making the deductions breaches the Policy.

   25.    Finally, Signor did not agree on another method with Safeco to value her vehicle. Thus,

   the CCC system is not designed to, and did not, comply with § 626.9743(5)(d).

   26.    In Florida, the "actual cost to purchase a comparable vehicle" and its "retail cost" (as

   required by the statute) and the "actual cash value" of the total loss vehicle (as required by the

   Policy) necessarily include numerous fees, including title/license fees and sales tax, because the

   State of Florida requires a dealer to collect those amounts in connection with the sale and

   registration of a used motor vehicle. The "actual cost to purchase a comparable vehicle" also

   includes dealer fees, because no used car dealer in the State of Florida will sell a vehicle without

   charging them. While Safeco pays sales tax and title/license fees, it does not pay dealer fees.

   27.    Moreover, even though a vehicle has been declared a total loss, it still has some monetary

   (salvage) value, which value is not tied to the loss or actual cash value under the Policy. During

   the total loss settlement process, purportedly relying on Policy terms and its contractual

   relationship with its insureds, Safeco required its insureds, including Signor and Class members,

   to transfer ownership and possession of their totaled vehicles to it before it would make payment

   on their total loss claims. It did so without providing them any form of monetary consideration



                                                    12
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 16 of 69



   for the salvage values of their vehicles. Alternatively, if Class members retained their salvage

   vehicles and either sold the vehicles themselves or continued to use them (if still drivable),

   Safeco deducted the salvage values from the total loss payments made to those Class members.

   Either way, Safeco took the salvage values of the total loss vehicles.

   28.    Safeco takes the total loss vehicles' salvage values even though no provision in the Policy

   (a) requires insureds to permanently transfer titles of their total loss vehicles to Safeco in order to

   receive payment for their total loss vehicles; or (b) provides for a deduction of salvage value

   from actual cash value payments of total loss claims. In the absence of such provisions, Safeco's

   taking of Signor's and the Class' salvage values constitutes a breach of the Policy.

                       Factual Allegations as to Safeco's Treatment of Signor

   29.    On or about January 11, 2019, Signor's vehicle ("Covered Vehicle"), a 2014 Lexus IS

   250, was involved in a motor vehicle accident which rendered the vehicle a total loss. At that

   time, Signor was a contracting party and named insured under the Policy issued by Safeco,

   which was in full force and effect.

   30.    On or about January 16, 2019, Signor made a total loss claim with Safeco for payment on

   her Covered Vehicle. On or about January 16, 2019, Safeco affirmed Collision coverage for the

   Covered Vehicle as a total loss.

   31.    On January 17, 2019, under a cover letter of that date, Safeco sent Signor a CCC Report

   claiming an "Adjusted Vehicle Value" of the Covered Vehicle of $17,966.00. This value

   represented a "Base Vehicle Value" of $17,377.00, plus a combined "component condition

   adjustment" of +$589 for the condition of the Covered Vehicle. The CCC system calculated the

   "Base Vehicle Value" of $17,377.00 by averaging the adjusted prices of twelve "comparable

   vehicles." The advertised prices of the "comparable vehicles" ranged from a low of $15,939 to a

   high of $19,937. Despite this huge variance in advertised price, the CCC system applied a



                                                     13
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 17 of 69



   "Uniform Condition Adjustment" of -$1,064.00 to all twelve "comparable vehicles" used to

   calculate the "Base Value." The cover letter did not offer to pay dealer fees despite the CCC

   Report stating that "[t]he total [value it calculated for the Insured Vehicle] may not represent the

   total of the settlement as other factors (e.g. license and fees) may need to be taken into account."

   A redacted copy of the January 17, 2019 cover letter and enclosed CCC Report is attached as

   Exhibit A.

   32.    Signor informed Safeco by a letter from her attorney dated February 12, 2019, that

   Safeco's adjustment of her total loss claim violated Florida law and breached the Policy in

   several ways. First, Signor advised Safeco that its use of the CCC system did not satisfy the

   requirements of Fla. Stat. § 626.9743(5)(a)(2) and the Policy because the CCC system is not a

   "generally recognized used motor vehicle source," and she requested it recalculate the value of

   her vehicle using such a sources and pay her any differences between such value and the value

   calculated by the CCC system, plus any additional sales tax resulting from the increased value.

   Signor's redacted coverage demand letter to Safeco dated February 12, 2019, is attached as

   Exhibit B.

   33.    In her coverage demand letter, Signor additionally requested the Safeco reimburse her for

   the amount of the average or typical dealer fees it could reasonably anticipate she would have to

   pay if she purchased a replacement vehicle, and she suggested $500 would be a reasonable

   amount.

   34.    On the same day it received Signor's coverage demand letter, Safeco (through its

   adjuster) responded to it by leaving a voicemail with Signor's counsel. It said that CCC "is a

   nationally recognized service which all insurance companies [use]," which Signor took to mean

   that Safeco takes the position that the CCC system constitutes a "generally recognized used

   motor vehicle source" that complies with Fla. Stat. § 626.9743(5)(a)(2) and, accordingly, that



                                                   14
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 18 of 69



   Safeco refused to recalculate the value of Signor's vehicle using another source. In the

   voicemail, Safeco also stated it owed no duty under the Policy to pay dealer fees.

   35.    On April 1, 2019, through her counsel, Signor again wrote Safeco. In that letter, Signor

   asked for a written explanation of Safeco's use of the Uniform Condition Adjustments per her

   right to same provided by Fla. Stat. § 626.9743(6) and for a written statement as to whether

   Safeco maintains the information in its claims files required by Fla. Stat. § 626.9743(6) for all its

   other Florida policy holders. Relatedly, Signor asked Safeco whether it takes the position that its

   use of the CCC system complied with Fla. Stat. § 626.9743(5)(c) as to Signor and its other

   policyholders and, if so, to provide Signor with the documentation required by that provision and

   to state whether it maintains such information for its other Florida policyholders. A copy of the

   April 1, 2019 letter is attached as Exhibit C.

   36.    In the April 1, 2019 letter, Signor also informed Safeco that it had breached the Policy as

   to her and its other Florida policyholders by requiring them to transfer ownership of their total

   loss vehicles in order to receive payment of their total loss claims because no Policy provision

   set forth such a requirement. Thus, Signor demanded that Safeco pay her and Safeco's other

   Florida total loss policyholders the amounts that Safeco had received from the salvage sales of

   their vehicles.

   37.    On April 3, 2019, Safeco, by and through its assigned adjuster, responded to the April 1

   letter by email. The email did not respond to Signor's demands pursuant to Fla. Stat. §

   626.9743(5)(c) & (6). It did advise Signor that Safeco takes the position that it is entitled to take

   the salvage value of total loss vehicles under the Policy. Furthermore, Safeco stated that that

   CCC One is a valid methodology under Florida law and the policy (no evidence was provided to

   support this erroneous assertion). A copy of Safeco's April 03, 2019 adjuster e-mail/response is

   attached hereto as "Exhibit C."



                                                    15
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 19 of 69



   38.       The NADA database is one several computer databases that is "a generally recognized

   used motor vehicle industry source." A NADA report showed that the clean retail or dealer value

   of the Covered Vehicle was in fact $20,125 for a non-dealer certified vehicle. A true and correct

   copy of the NADA report is attached hereto as "Exhibit D." Thus, based on NADA, Signor's

   vehicle was undervalued by approximately $2,159, not including an additional $129.54 of

   applicable sales tax on this additional value and dealer fees.

   39.       Recalculating "actual cash value" using CCC's "comparable vehicles" and the Covered

   Vehicle, both without any condition adjustments whatsoever, results in a valuation of $18,441,

   still $1,688 short of the actual replacement cost at retail as evidenced by the NADA report. Even

   keeping the favorable combined "component condition adjustments" of +$589, the resulting

   Covered Vehicle valuation would be $19,030, still $1,095 less than the actual replacement cost at

   retail as evidenced by the NADA report. In addition to showing that the CCC system uses the

   "Uniform Condition Adjustment" to systematically lower the actual cash value paid to less than

   the real cost to purchase a comparable vehicle at retail, this demonstrates that the CCC system

   selects "comparable vehicles" and/or uses some other techniques to deliberately undervalue total

   loss vehicles without even taking into consideration the "Uniform Condition Adjustment" and

   dealer fees.

   40.       Safeco maintains that its use of the CCC system to calculate the actual cash value of her

   car met the requirements of Florida law and the Collision and Comprehensive coverages of the

   Policy. Safeco additionally maintains that it was not required to pay Signor the dealer fees it

   could reasonably anticipate she would incur.

   41.       Signor is in doubt of her rights as to whether her vehicle was valued with a method that

   complied with Fla. Stat.    §   626.9743(5) and the Collision and Comprehensive coverages of the

   Policy.



                                                     16
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 20 of 69



   42.     Signor is further in doubt of her rights as to whether Fla. Stat.       §   626.9743(5) and the

   Collision and Comprehensive coverages of the Policy require payment of dealer feed by Safeco.

   43.     Signor is still insured by Safeco and she can reasonably expect that she may suffer

   another total loss in the future, and she is in doubt as to her rights in that event.

                                          Class Action Allegations

   9.     Pursuant to Florida Rule of Civil Procedure 1.220(b)(1)(A), (2) & (3), Signor brings

   Count I of this action for declaratory judgment on her own behalf and on behalf of the Class

   defined below. Pursuant to Rule 1.220(b)(1)(A) & (3), she brings Counts II, III and IV for breach

   of contract on her own behalf and on behalf of the Class defined below.

   10.     The Class consists of and is defined as all individuals who: (a) on or after June       ,   2014;

   (b) are or were covered by a Safeco Florida personal automobile insurance policy; (c) made a

   claim under the Collision or Comprehensive coverage of that policy for damage or loss to a

   covered vehicle which Safeco accepted and treated as a total loss claim; and (d) Safeco paid the

   claim or offered to pay the claim (which offer remains unaccepted) on a cash settlement basis

   with the actual cash value derived from the CCC system (hereafter the "Class"). The class

   period will be from June        ,   2014, to the date of class certification (hereinafter the "Class

   Period")

   11.        Signor reserves the right to amend the Class and/or add sub-class definitions as

   discovery proceeds and to conform to the evidence.

   12.    While the exact number of Class members is unknown at this time, Signor submits, based

   upon her counsel's representation of automobile accident victims in Florida, that there are at

   least a hundred Safeco policyholders spread throughout the State of Florida who are potential

   Class members in this action. Accordingly, separate joinder of all Class members would be

   impracticable.



                                                      17
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 21 of 69



   13.    This action poses questions of law and fact that are common to and affect the rights of all

   members of the Class. Such questions of law and fact common to the Class include, but are not

   limited to, the following:

          a. Whether Safeco's use of the CCC system to adjust and settle first-party motor vehicle

               total loss claims breaches the Policy and violates Florida law?

          b. Whether Safeco's refusal to pay dealer fees breaches the Policy and violates Florida

               law?

          c. Whether Signor and the other Class members were damaged by Safeco's use of the

               CCC system in the amount of the difference between the "Base Vehicle Value" of the

               total loss vehicle and the NADA clean retail or dealer value for the vehicle plus the

               additional sales tax on that amount?

          d.    Alternatively, whether Signor and the other Class members were damaged by

               Safeco's use of the CCC system in the amount of the difference between the

               "Adjusted Vehicle Value" of the total loss vehicle and the NADA clean retail or

               dealer value for the vehicle plus the additional sales tax on that amount?

          e. Alternatively, whether Signor and the other Class members were damaged by

               Safeco's use of the CCC system in the amount of Uniform Condition Adjustment

               used in their CCC Reports plus the additional sales tax on that amount?

          f. Whether Signor and the other Class members were damaged in the amount of the

               average dealer fees in Florida Safeco refused to pay?

          g. Whether Signor and the other Class members are entitled to a declaration of their

               rights under the Policy and Florida law?

          h. Whether the Policy clearly and unambiguously permits Safeco to take the salvage

               values of its insureds' total loss vehicles by either (a) requiring them to transfer title



                                                      18
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 22 of 69



                  and possession of the total loss vehicles to Safeco without compensating them for the

                  salvage values of the vehicles or (b) deducting the salvage values from the insureds'

                  total loss payments;

             i. Whether Safeco thereby breached the Policy as to Signor and the Class, entitling them

                  to recover from Safeco the net amounts Safeco received from the sales of their total

                  loss vehicles or the amounts Safeco deducted from their total loss payments for

                  "salvage value," as the case may be; and

             j.   Whether Signor and the other Class members are entitled to recover reasonable

                  attorneys' fees and costs in connection with the successful prosecution of their

                  declaratory judgment and/or breach of contract causes of action?

   14.        Signor's claims are typical of the claims of the other members of the Class, because they

   all arise out of the exact same policies and practices of Safeco and under the exact same theories

   of law.

   15.       Signor will adequately represent the Class, because she and the undersigned counsel she

   has retained have no conflicts of interest with the other Class members, she is ready, willing and

   able to represent the Class, and the undersigned retained attorneys are very experienced class

   action practitioners with extensive experience in prosecuting class actions against automobile

   insurers.

   16.       Signor and the Class's declaratory judgment and breach of contract causes of action may

   be maintained as a class action pursuant to Rule 1.220(b)(1)(A) because the prosecution of

   separate claims by individual Class members would create a risk of inconsistent or varying

   adjudications concerning individual members of the Class which would establish incompatible

   standards of conduct for Safeco. For example, the court in one case might rule that Safeco must

   pay dealer fees while another might rule that it does not have to do so. Safeco would be left in



                                                      19
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 23 of 69



   an untenable legal limbo in such an event, because Florida law requires it to treat all insureds the

   same under similar circumstances.

   17.    Signor's declaratory judgment cause of action may also be maintained as a class action

   pursuant to Rule 1.220(b)(2), because Safeco has acted and refused to act on grounds generally

   applicable to all members of the Class, thereby making final declaratory relief concerning the

   Class as a whole appropriate. Specifically, Safeco has in the past and will in the future adjust

   total loss claims the exact same way in breach of the Policy and in violation of Florida law,

   making declaratory relief for the Class as to its members' rights under the Policy and Florida law

   appropnate.

   18.    Signor's declaratory judgment and breach of contract causes of action may also be

   maintained as a class action pursuant to Rule 1.220(b)(3), because the questions of law or fact

   common to Signor and the Class predominate over any questions of law or fact affecting only

   individual Class members, and a class action is superior to other available methods for the fair

   and efficient adjudication of the controversy. As demonstrated by paragraph 56 above, all the

   questions necessary for resolution of Safeco' s liability to Signor and the Class are common. The

   only individual issues are the amounts of damages, and they may be calculated on a mechanical,

   ministerial basis without the need for the trier of fact to individually decide them.

   19.    More specifically, the damages to each Class member from Safeco's use of the CCC

   system can be calculated by subtracting the "Base Value" or the "Adjusted Value" from the

   NADA value and then performing the multiplication necessary to calculate the additional sales

   tax on that amount. To the extent any NADA values are not already in Safeco' s possession, they

   can be obtained from the NADA system. Alternatively, the damages for each Class member are

   the amount of the Uniform Condition Adjustment used in their CCC Report plus the additional

   sales tax on that amount which can be calculated with simple multiplication. Signor can also



                                                    20
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 24 of 69



   provide evidence of the average dealer fee in Florida; which amount can be awarded to every

   Class member for Safeco's refusal to pay dealer fees. Also, the damages to Signor and each

   Class member from Safeco taking the salvage value of the total loss vehicle can be determined

   using Safeco's electronic records, which will show either the net amount received by Safeco for

   each total loss vehicle it sold or the amount Safeco deducted for salvage value from each Class

   member's total loss payment.

   20.    A class action is superior because the amounts recoverable by individual Class members

   are not enough to justify individual suits against a large corporation like Safeco which can be

   expected to vigorously defend every such suit as a matter of precedent. For that reason, Class

   members do not have a real interest in individually controlling their separate claims. Further, the

   overwhelming majority of Class members do not even know they have such claims to sue over.

   This is demonstrated by the fact that there do not appear be any pending individual suits against

   Safeco in Florida over these issues. Simply put, there are no alternatives to a class action to

   resolve this controversy.

   21.    Even if individual suits were feasible and likely to be filed, it would be highly inefficient

   and a waste of the parties' and the court system's resources to repeatedly adjudicate the same

   factual and legal issues. Plus, it could result in undesirable inconsistent adjudications as set forth

   above. Thus, it is highly desirable to concentrate the litigation in this forum, which is well

   equipped to resolve the controversy for all Class members and Safeco.

   22.    There are no unusual difficulties likely to be encountered in the management of this case

   as a class action. Florida law applies to all Class members' claims, and the legal issues are

   simple matters of statutory and contractual interpretation. All Class members are readily

   ascertainable from Safeco's records, including physical addresses and email addresses (in most

   cases), making the provision of notice routine. And, as previously explained, damages are easily



                                                    21
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 25 of 69



   and readily calculable for each Class member on a mechanical, ministerial basis.

                            Count I   -   Class Action for Declaratory Relief

   23.    Signor and the Class re-allege and incorporate by reference Paragraphs 1-65 above.

   24.    Signor and the Class take the positions that the Collision and Comprehensive coverages

   of the Policy, on its face and as amended to conform with Fla. Stat. § 626.9743(5)(a) (if

   necessary): (a) do not allow Safeco to adjust and settle first party motor vehicle total losses using

   the CCC system; (b) requires it to pay dealer fees on total loss claims; and (c) do not allow it to

   take the salvage values of total loss vehicles. Safeco disagrees with these positions and uniformly

   uses the CCC system to adjust and settle such claims, refuses to pay dealer fees in connection

   with such claims, and takes the salvage values of total loss vehicles.

   25.    Signor and the other Class members are in doubt concerning their rights, and a bona fide

   present controversy exists between them and Safeco concerning the proper interpretation of Fla

   Stat. § 626.9743(5) & (6) and the Policy and the parties' respective rights and obligations

   thereunder.

   26.    The rights, status, or other equitable or legal relations of the parties are affected by the

   Policy and Fla Stat. § 626.9743(5) & (6). Accordingly, pursuant to Fla. Stat. § 86.021, Signor

   and the Class may obtain a declaration of their rights, status, or other equitable or legal relations

   thereunder.

   27.    Section 86.011, Florida Statutes states that this Court has "jurisdiction      ...   to declare

   rights, status, and other equitable or legal relations whether or not further relief is or could be

   claimed."

   28.    Section 86.111, Florida Statutes states, "The existence of another adequate remedy does

   not preclude a judgment for declaratory relief" Thus, regardless of whether damages are

   available to Signor and the Class, this Court still has jurisdiction to determine the parties'



                                                     22
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 26 of 69



   respective rights, status, and other equitable or legal relations under the insurance policy and

   applicable law.

   29.    Section 86.0 11(2), Florida Statutes states that "The court may render declaratory

   judgments on the existence, or non-existence           ...   Of any fact upon which the existence or

   nonexistence of such immunity, power, privilege, or right does or may depend, whether such

   immunity, power, privilege, or right now exists or will arise in the future." Thus, the Court still

   has jurisdiction to determine whether Safeco' s past conduct has been unlawful in order to

   prevent the same unlawful conduct in the future.

   30.    Section 86.021, Florida Statutes states, "Any person claiming to be interested or who may

   be in doubt about his or her rights under a      ...    contract,      ...   or whose rights, status, or other

   equitable or legal relations are affected by a statute         ...   may have determined any question of

   construction or validity arising under such statute,     ...   contract,     ...   or any part thereof, and obtain

   a declaration of rights, status, or other equitable or legal relations thereunder." Thus, the Court

   has jurisdiction to determine the rights of "any person" (such as Signor and the Class) who is in

   doubt about his rights under the Policy and any applicable laws.

   31.    Section 86.031, Florida Statutes states, "A contract may be construed either before or

   after there has been a breach of it." Under this statute, the Court has jurisdiction to determine

   whether USAA has violated the terms of the Policy and applicable law and whether its conduct

   will violate the Policy and applicable law in the future.

   32.    Section 86.051, Florida Statutes states, "Any declaratory judgment rendered pursuant to

   this chapter may be rendered by way of anticipation with respect to any act not yet done or any

   event which has not yet happened, and in such case the judgment shall have the same binding

   effect with respect to that future act or event, and the rights or liability to arise therefrom, as if

   that act or event had already been done or had already happened before the judgment was



                                                    23
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 27 of 69



   rendered." This statute confirms that the Court has jurisdiction to determine the legality of the

   Safeco 's past conduct in order to gauge its anticipated future conduct and to prevent unlawful

   conduct in the future.

   33.    Section 86.071, Florida Statutes states, in pertinent part, that when a declaratory action

   "concerns the determination of an issue of fact, the issue may be tried as issues of fact are tried in

   other civil actions in the court in which the proceeding is pending. To settle questions of fact

   necessary to be determined before judgment can be rendered, the court may direct their

   submission to a jury." Thus, the existence of disputed fact issues does not prevent the Court

   from providing declaratory relief under Chapter 86.

   34.    Section 86.061, Florida Statutes provides, in pertinent part, that the Court may grant

   further or supplemental relief based on a declaratory judgment.

   35.    A determination of the rights of Signor and the Class under the Policy and law regarding

   the Policy's Collision and Comprehensive coverages for the underlying total loss claims will

   terminate the controversies specified in the previous paragraphs.

   36.    Signor and the Class now petition this Court for a declaration that Safeco's use of the

   CCC System is an invalid method of valuing vehicles under Fla. Stat. § 626.9743(5) and the

   Collision and Comprehensive coverages of the Policy. They also seek further or supplemental

   relief in the form of an order that Safeco must recalculate their total loss claims using a method

   that complies with Fla. Stat. § 626.9743(5) and make them new offers based upon the same if the

   recalculated amounts exceed the amounts paid based on the CCC system.

   37.    Signor and the Class additionally petition this Court for a declaration that Fla. Stat. §

   626.9743(5) and the Collision and Comprehensive coverages of the Policy require payment of

   dealer fees as part as part of a total loss settlement. They also seek further or supplemental relief

   in the form of an order requiring Safeco to offer dealer fees to them.



                                                    24
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 28 of 69



   38.    Signor and the Class additionally petition this Court for a declaration that the Policy does

   not grant Safeco the right to take the salvage values of their total loss vehicles such that doing so

   breaches the Policy. They also seek further or supplemental relief in the form of an order

   requiring Safeco to pay them the salvage values of their total loss vehicles.

   39.    Signor has retained the undersigned counsel to prosecute this action, and she and the

   Class are entitled to recover their reasonable attorneys' fees and costs for pursuing this cause of

   action pursuant to Fla. Stat. § 627.428.

             Count II- Class Action for Breach of Contract by Use of the CCC System

   40.    Signor and the Class re-allege and incorporate by reference Paragraphs 1-65 above.

   41.    The Policy constituted binding contacts between Safeco and Signor and the other Class

   members. Pursuant to Florida law, to the extent the Policy's express terms regarding the

   adjustment and settlement of first-party motor vehicle total losses on the basis of actual cash

   value vary from the provisions of Fla. Stat. § 626.9743(5) & (6), it is deemed amended to

   conform with that statute.

   42.    As explained above, by using the CCC system to adjust and settle the first-party motor

   vehicle total losses of Signor and the Class, GEICO breached the Collision and Comprehensive

   coverages of the Policy as to them. Such breach proximately injured Signor and each Class

   member in the amount of the difference between the "Base Vehicle Value" or the "Adjusted

   Vehicle Value" calculated by the CCC system for the Class member's total loss vehicle and the

   NADA database retail clean or dealer value for the vehicle, plus the additional sales tax on that

   amount. Alternatively, the breach proximately injured each in the amount of the Uniform

   Condition Adjustments in their CCC Report, plus the additional sales tax on that amount.

   43.    Pursuant to Fla. Stat. § 627.428, Signor and the Class are entitled to recover their

   reasonable attorneys' fees and costs incurred in prosecuting this cause of action.



                                                    25
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 29 of 69



          Count III-Class Action for Breach of Contract for Dealer Fees

   44.    Signor and the Class re-allege and incorporate by reference Paragraphs 1-65 above.

   45.    The Policy constituted binding contacts between Safeco and Signor and the other Class

   members. Pursuant to Florida law, to the extent the Policy's express terms regarding the

   adjustment and settlement of first-party motor vehicle total losses on the basis of actual cash

   value vary from the provisions of Fla. Stat. § 626.9743(5) & (6), it is deemed amended to

   conform with that statute.

   46.    As explained above, by refusing to pay Signor and the Class the dealer fees they would

   presumptively incur, Safeco breached the Collision and Comprehensive coverages of the Policy.

    Such breach proximately injured Signor and each Class member in the amount of the average

   dealer fees in Florida.

   47.    Pursuant to Fla. Stat. § 627.428, Signor and the Class are entitled to recover their

   reasonable attorneys' fees and costs incurred in prosecuting this cause of action.

          Count IV-Class Action for Breach of Contract for Taking Salvage Values

   48.    Signor and the Class re-allege and incorporate by reference Paragraphs 1-53 above.

   49.    The Policy constituted binding contacts between Safeco and Signor and the other Class

   members. Pursuant to Florida law, to the extent the Policy's express terms regarding the

   adjustment and settlement of first-party motor vehicle total losses on the basis of actual cash

   value vary from the provisions of Fla. Stat. § 626.9743(5) & (6), it is deemed amended to

   conform with that statute.

   50.    As explained above, by taking the salvage values of Signor's and the Class' total loss

   vehicles, Safeco breached the Policy. Such breach proximately injured Signor and each Class

   member in the net amounts realized by Safeco from the sales of their total loss vehicles (if

   ownership was transferred to Safeco) or the amounts deducted by Safeco for "salvage" from their



                                                   26
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 30 of 69



   total loss payments.

   51.    Pursuant to Fla. Stat. § 627.428, Signor and the Class are entitled to recover their

   reasonable attorneys' fees and costs incurred in prosecuting this cause of action.

                                       REQUEST FOR RELIEF

          WHEREFORE, Plaintiff Gina Signor and the Class respectfully request the Court to

   award them the following relief against Safeco:

   a.     Issue an order certifying that this action is properly maintainable as a class action under

   Rule 1.220(b)(1)(a), (2) and/or (3) and appointing Signor to represent the Class defined herein;

   b.     Issue an order appointing the undersigned law firms as class counsel;

   C.     Grant a judgment pursuant to Count I against Safeco to Signor and the other members of

   the Class declaring the parties' respective rights and obligations under the Policy and Florida law

   and ordering further or supplemental relief as set forth above;

   d.     Grant a judgment pursuant to Counts II, III and IV against Safeco awarding Signor and

   the other members of the Class damages for breach of contract as set forth above;

   e.     Grant a judgment against Safeco pursuant to Counts I, II, III and/or IV awarding Signor

   and the Class their reasonable attorneys' fees and costs incurred in this action pursuant to Fla.

   Stat. § 627.428;

   f.     Grant a judgment pursuant to Counts II, III and IV against Safeco awarding Signor and

   the Class pre-judgment and post-judgment interest at the maximum rates permissible at law or in

   equity; and

   g.     Grant a judgment against Safeco awarding Signor and the Class all such other and further

   relief, general or special, legal or equitable, to which they may be justly entitled.

                                         Demand for Jury Trial

   Signor and the Class hereby demand a trial by jury on all the issues so triable.



                                                     27
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 31 of 69




                                      Respectfully Submitted,

                                      /s/Scott R. Jeeves
                                      Scott R. Jeeves, Esquire FBN 0905630
                                      Primary Email: sieeves(ieeveslawgroup.com
                                      Secondary Email: khill@jeeveslawgroup.com
                                                    lawclerk@jeeveslawgroup.com
                                      rmandel@jeevesmandellawgroup.com
                                      THE JEEVES LAW GROUP, P.A.
                                      954 First Avenue North
                                      St. Petersburg, FL 33705
                                      Telephone: (727) 894-2929

                                      and


                                      Craig E. Rothburd, Esquire FBN 49182
                                      Email: crothburd@e-rlaw.com
                                      CRAIG E. ROTHBURD, P.A.
                                      320 W. Kennedy Blvd., Suite 700
                                      Tampa, FL 33606
                                      Telephone: (813) 251-8800

                                      and

                                      Casim Adam Neff, Esquire FBN 94030
                                      NEFF INSURANCE LAW, PLLC

                                       P.O. Box 15063
                                      St. Petersburg, FL 33733-5063
                                      Telephone: (727) 342-0617
                                      Primary: cneff@neffinsurancelaw.com

                                    and

                                      Edward H. Zebersky, Esq. FBN 0908370
                                      Mark S. Fistos, Esq. FBN 909191
                                      ZEBERSKY PAYNE, LLP
                                      110 SE. 61h Street, Suite 210
                                      Ft. Lauderdale, FL 33301
                                      Telephone: (954) 989-6333
                                      Emails: ezebersky@zpllp.com;
                                      mfistos@zpllp.com; ndiaz@zpllp.com

                                      and

                                      Alec H. Schultz, Esq. FBN 35022
                                      Carly A. Kligler, Esq. FBN 83990

                                          28
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 32 of 69



                                       LEON COSGROVE, LLP
                                       255 Alhambra Circle, Suite 800
                                      Coral Gables, FL 33134
                                      Telephone: (305) 740-1975
                                      Primary: ashultzleoncosgrove. com
                                      ckligler(leoncosgrove. com

                                     and

                                      Benjamin H. Dampf
                                      Bar Roll No. 32416 (to be admitted pro hac vice)
                                      WHALEY LAW FIRM


                                      6700 Jefferson Highway
                                      Building 12, Suite A
                                      Baton Rouge, Louisiana 70806
                                      Telephone: 225-302-8810
                                      Telecopier: 225-302-8814
                                      Email: ben@whaleylaw.com


                                      ATTORNEYS FOR PLAINTIFF GINA
                                      SIGNOR AND THE CLASS




                                         29
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 33 of 69




                                 Exhibit A
       Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 34 of 69
                                                                                                      Insura      nce,.


                                                                                       A Liberty Mutual Company




                                                                                              CONTACT US
                                                                                              By Phone
                                                                                              Direct:  (317) 805-2877

              January 17, 2019                                                                Toll Free: (800) 332-3226
                                                                                              Ext.        20654

                                                                                              By E-mail
                                                                                              daniel .copeland@
                                                                                              safeco .corn
              Gina Signor
              2677 3rd Ave N                                                                  Safeco Insurance Company of Illinois
                                                                                              P.O. Box 515097
              Clearwater FL 33759-1006                                                        Los Angeles, CA 90051-5097




              Claim Number:          PD000-039002023-03
              Date of Loss:          01/11/2019
              Policy Number:         F3417303
              Year: 2014 Make: Lexs Model: Is 250
              VIN #: JTHBF1 D29E5023049

              Re: The latest information about your vehicle claim

              Dear Gina Signor,

              As your Safeco Insurance Claims Representative, my goal is to make
              your claims experience as easy and worry-free as possible. I'm writing
              you now to share the latest information about your claim.

              Based on our review, your vehicle was determined to be a "total loss".
              This means we will issue a payment based on its its pre-accident value
              (see table below).

              To ensure prompt payment, this letter covers all your claim settlement
              options and next steps, including:
                 •   How we determined your payment
                 •   How to receive prompt payment with completion of paperwork
                 •   Handling storage fees
                 •   Management of the rental car




TL13                                                                                                              Pagel of 3
       Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 35 of 69
                                                                                                         Insura      nce,.


                                                                                          A Liberty Mutual Company


              How We Determined Your Payment
              We calculated the actual cash value of your vehicle by assessing its pre-accident condition,
              mileage, and options. Other factors, such as applicable taxes and fees, state and policy
              provisions, and your deductible, were then taken into account.

              We have applied applicable state taxes and fees to the settlement ofyour total loss as outlined
              here. Ifyou incur additional fees directly associted with the replacement ofyour total loss vehicle
              please submit the information for our review.




              Actual cash value:                                 $17,966.00
              Plus applicable taxes and fees:                       $1235.71
              Minus your deductible:                                 $500.00
              Vehicle owner payment:                              $18701.71

              Total amount paid on this claim                     $18701.71
              (this amount should include
              Lienholder payment):

              How to Receive Prompt Payment With Completion of Paperwork

              My records show you have chosen to transfer ownership of your vehicle to Safeco Insurance. To
              transfer vehicle ownership and receive prompt payment, please fill out and return all of the items
              listed below as soon as possible.

              Collect and send the items listed below:
                 •   Spare Key- Please send your spare key or key fob using the included small envelope, if
                     applicable.

              Fill out and return the enclosed form(s)
                 •   Secure Power of Attorney Form- Each vehicle owner must sign the enclosed form in the
                     designated area and return the original. Signature(s) must appear exactly as the name(s)
                     appear on the title. A guide is included to assist with filling out this form.

              When you send your title and/or power of attorney documents, make sure they have not been
              changed or altered in any way. Any alteration may delay the processing of your claim.

              Please return all completed items within two business days of receipt of this letter.

              I have provided a UPS return label. You can ship the form(s) back to us by using one of the
              following methods:
                 •    Return the paperwork from your place of employment if UPS picks up on a daily basis.
                 •    Drop off at a local UPS pickup box or UPS store.
                 •    Call UPS for pick-up at your home or business. Please be aware that UPS charges a fee for
                      this service.

              Additional Information to Know

              Length of Rental Coverage   -  We will continue to pay for your rental car until 01 /25/201 9. After
              this date, payment for the rental vehicle will be your responsibility. However, you're welcome to
              stay in the rental as long as needed with our reduced rates.

              Payment to Your Lienholder   -  If you have a lien on your vehicle, we'll issue the payment to your
              lienholder first and any remaining balance will be issued to you. Please continue to make your
              monthly loan payment at this time. If you have any questions about making further loan
              payments, please contact your lienholder.


TL13                                                                                                                 Page 2of3
       Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 36 of 69
                                                                                                       Insura      nce,.


                                                                                        A Liberty Mutual Company


              Updating Your Policy -  Since your vehicle has been deemed a total loss, please contact your
              agent to have your vehicle removed from your policy. Your agent can answer any questions about
              changes to your policy or premium.

              Please know that I'll be here for you throughout the entire process. If you have any questions,
             just call me at (31 7) 805-2877 and I'll be happy to help you. Thank you for trusting Safeco
              Insurance to protect you on the road.


              Sincerely,
              Daniel Copeland
              Safeco Claims




TL13                                                                                                               Page 3of3
       Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 37 of 69
                                                                                       IWco           Insurance,.
                                                                                       A Liberty Mutual Company




         TL UPS Label Form
         Type of Request:Two Way Title Direct

         Submitter's Name: Daniel Copeland

         Submitter's Office: 0141 INDIANAPOLIS, IN-PARKWOOD

         Submitter's Email: daniel.copeland@safeco.com

         Claim Number: PD000-039002023-03

         Vendor: INSURANCE AUTO AUCTIONS DBA IA

         Lot Number: 24281311

         1. Instructions for outgoing UPS package to customer:
         Destination Name:Gina Signor

         Destination Address: 2677 3RD AVE N, CLEARWATER, FL 33759-1006

         Packaging type: UPS Letter

         Service: UPS Next

         Signature Required: No

         Saturday Delivery: No


         2. Instructions for creating UPS package's Return Label:
         Return Addressee: INSURANCE AUTO AUCTIONS DBA IAA Tampa North,8838 Bolton Ave, Hudson,
         FL 34667-3657




         Additional Instructions: Please include spare key envelope, FL secure POA, POA guide, UPS return label




TL30                                                                                                              Page 1 of 1
       Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 38 of 69
                                                                                                      Insura      nce,.


                                                                                       A Liberty Mutual Company




         Special Mailing Instruction Form




         Signature Name: Daniel Copeland

         Submitter's Office: 0141 INDIANAPOLIS, IN-PARKWOOD

         Submitter's Email: daniel.copeland@safeco.com

         Claim Number: PD000-039002023-03

         Mailing Options

         Overnight

         Special Instructions: Please include spare key envelope, FL secure POA, POA guide, UPS return label




SMIF                                                                                                              Page 1 of 1
   Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 39 of 69


cc C...                                         -



                                                                         Prepared for SAFECO INSURANCE COMPANY OF ILLINOIS




                                                                                               The CCC ONE® Market Valuation
          CLAIM INFORMATION                                                                    Report reflects CCC Information
                                                                                               Services Inc.'s opinion as to the
 Owner                                                  Signor, Gina
                                                                                               value of the loss vehicle, based on
                                                        2677 3rd Ave N                         information provided to CCC by
                                                        Clearwater, FL 33759-1006              SAFECO INSURANCE COMPANY OF
 Loss Vehicle                                           2014 Lexus IS 250 Automatic RWD        ILLINOIS.

 Loss Incident Date                                     01/11/2019
                                                                                               Loss vehicle has 3% greater than
 Claim Reported                                         01/16/2019                             average mileage of 62,200.



          INSURANCE INFORMATION

 Report Reference Number                                91510719

 Claim Reference                                        039002023-0003
 Adjuster                                               Ramirez, Amber

 Appraiser                                              Brandt, Craig

 Odometer                                               64,000
 Last Updated                                           01/16/2019 10:11 AM




          VALUATION SUMMARY                                                                    This is derived per our Valuation
                                                                                               methodology described on the next
 Base Vehicle Value                                                   $ 17,377.00              page.
 Condition Adjustment                                                    + $ 589.00

 Adjusted Vehicle Value                                               $ 17,966.00
                                                                                               This is determined by adjusting the
 Vehicular Tax (6.2783%)                                               +$1,127.96
                                                                                               Base Vehicle Value to account for the
 Tax reflects applicable state, county and municipal
                                                                                               actual condition of the loss vehicle and
 taxes.
                                                                                               certain other reported attributes, if any,
                                                                                               such as refurbishments and after factory
 Value before Deductible                                              $ 19,093.96              equipment.
 Deductible                                                              -$500.00


 Total                                                     $ 18,593.96
                                                                                              Valuation Methodology.............................2
The total may not represent the total of the settlement as other factors (e.g. license and
                                                                                              Vehicle Information...................................3
fees) may need to be taken into account.
                                                                                              Vehicle Condition......................................6
                                                                                              Comparable Vehicles...............................7
                                                                                              Valuation Notes......................................12
                                                                                              Supplemental Information.......................13




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                    Page 1 of 17
   Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 40 of 69
                                                                                                       Owner: Signor, Gina
CCC                         MARKET VALUATION REPORT                                                    Claim: 039002023-0003




How was the valuation determined?




                                    SAFECO INSURANCE COMPANY OF ILLINOIS has provided CCC with the zip code where the loss
                                    vehicle is garaged, loss vehicle VIN, mileage, equipment, as well as loss vehicle condition, which is
                                    used to assist in determining the value of the loss vehicle




                                                                      CCC maintains an extensive database of vehicles that currently are
                                                                      or recently were available for sale in the U.S. This database includes

                                                          J           vehicles that CCC employees have physically inspected as well as
                                                                      vehicles advertised for sale by dealerships or private parties. All of
                                                                      these sources are updated regularly.




When a valuation is created the database is searched and
comparable vehicles in the area are selected. The zip code
where the loss vehicle is garaged determines the starting point
for the search. Comparable vehicles are similar to the loss
vehicle based on relevant factors




Adjustments to the price of the selected comparable vehicles are made to reflect
differences in vehicle attributes, including mileage and options. Dollar adjustments are
based upon market research.
Finally, the Base Vehicle Value is the weighted average of the adjusted values of the
comparable vehicles based on the following factors:
    Source of the data (such as inspected versus advertised)
    Similarity (such as equipment, mileage, and year)
    Proximity to the loss vehicle's primary garage location
    Recency of information




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                Page 2 of 17
   Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 41 of 69
                                                                                     Owner: Signor, Gina
CCC                         MARKET VALUATION REPORT                                  Claim: 039002023-0003




VEHICLE DETAILS
                                                                                     Vehicles sold in the United States
Location                                   CLEARWATER, FL 33759-1006                 are required to have a manufacturer
                                                                                     assigned Vehicle Identification
VIN                                        JTHBF1 D29E5023049
                                                                                     Number(VIN). This number provides
Year                                       2014                                      certain specifications of the vehicle.
Make                                       Lexus
                                                                                     Please review the information in the
Model                                      IS 250                                    Vehicle Information Section to confirm
Body Style                                 Automatic RWD                             the reported mileage and to verify that
                                                                                     the information accurately reflects the
Body Type                                  Sedan
                                                                                     options, additional equipment or other
Engine   -
                                                                                     aspects of the loss vehicle that may
      Cylinders                            6                                         impact the value.

      Displacement                         2.51-

      Fuel Type                            Gasoline

      Carburation                          Gasoline Direct Injection
Transmission                               Automatic Transmission

Curb Weight                                3461 lbs

VEHICLE ALLOWANCES                                                                   Allowances are factors influencing
                                                                                     the value of the loss vehicle when
Odometer                               64,000                              -   232   compared to a typical vehicle. The
                                                                                     typical vehicle is a vehicle of the same
                                                                                     year, make, and model as the loss
                                                                                     vehicle, including average mileage,
                                                                                     and all standard equipment. These
                                                                                     allowances are displayed for illustrative
                                                                                     purposes only.

                                                                                     The Base Vehicle Value is calculated
                                                                                     from the comparable vehicles with
                                                                                     adjustments to reflect the loss vehicle
                                                                                     configuration


VEHICLE HISTORY SUMMARY

 CCC VlNguard®
                               15 Vehicle Market History Information   06!03!2016

 Experian AutoCheck            No Title Problem Found

 Insurance Services            1 Record Found
 Organization! National
 Insurance Crime Bureau




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                 Page 3 of 17
   Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 42 of 69
                                                                          Owner: Signor, Gina
CCC                         MARKET VALUATION REPORT                   I   Claim: 039002023-0003




VEHICLE EQUIPMENT
                                                                          To the left is the equipment of the loss
Odometer                       64,000                                     vehicle that SAFECO INSURANCE
                                                                          COMPANY OF ILLINOIS provided to
Transmission                   Automatic Transmission                     CCC.

Power                          Power Steering
                                                                             Standard This equipment is
                               Power Brakes                                  included in the base configuration of
                                                                             the vehicle at time of purchase.
                               Power Windows

                               Power Locks                                El Additional Equipment that is not
                                                                             Standard but was noted to be on the
                               Power Mirrors
                                                                             loss vehicle.
                               Power Driver Seat

                               Power Passenger Seat

                               Power Trunk/Gate Release

Decor/Convenience              Air Conditioning

                               Climate Control

                               Tilt Wheel

                               Cruise Control

                               Rear Defogger

                               Intermittent Wipers

                               Console/Storage

                               Overhead Console

                               Keyless Entry

                               Telescopic Wheel

                               Message Center

                               Home Link

Seating                        Bucket Seats

                               Reclining/Lounge Seats

                               Leather Seats

Radio                          AM Radio

                               FM Radio

                               Stereo

                               Search/Seek

                               CD Player

                               Steering Wheel Touch Controls

                               Auxiliary Audio Connection


© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                      Page 4 of 17
   Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 43 of 69
                                                                          Owner: Signor, Gina
ccC..                       MARKET VALUATION REPORT                   I   Claim: 039002023-0003




VEHICLE EQUIPMENT

                               Satellite Radio

Wheels                         Aluminum/Alloy Wheels

Roof                           Electric Glass Roof

Safety/Brakes                  Air Bag (Driver Only)

                               Passenger Air Bag

                               Anti-lock Brakes (4)

                               4-wheel Disc Brakes

                               Front Side Impact Air Bags

                               Head/Curtain Air Bags

                               Rear Side Impact Air Bags

                               Communications System

                               Hands Free

                               Xenon Headlamps

                               Alarm

                               Traction Control

                               Stability Control

Exterior/Paint/Glass           Dual Mirrors

                               Heated Mirrors

                               Tinted Glass

                               Fog Lamps

                               Signal Integrated Mirrors

                               Clearcoat Paint

                               Metallic Paint




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                               Page 5 of 17
   Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 44 of 69
                                                                                                   Owner: Signor, Gina
CCC                         MARKET VALUATION REPORT                                            I   Claim: 039002023-0003




COMPONENT CONDITION
                                                                                                   SAFECO INSURANCE COMPANY
                 Condition            Inspection Notes                          Value Impact       OF ILLINOIS uses condition inspection
                                                                                                   guidelines to determine the condition
INTERIOR
                                                                                                   of key components of the loss vehicle
Seats            NORMAL               light wear drivers side                          $0          prior to the loss. The guidelines describe
                 WEAR                                                                              physical characteristics for these key
                                                                                                   components, for the condition selected
Carpets          DEALER               clean                                           $ 38
                                                                                                   based upon age. Inspection Notes
                 READY
                                                                                                   reflect observations from the appraiser
Dashboard        NORMAL               Light wear.                                      $0          regarding the loss vehicle's condition.
                 WEAR                                                                              CCC makes dollar adjustments that
Headliner        DEALER               clean                                           $ 38         reflect the impact the reported condition
                                                                                                   has on the value of the loss vehicle as
                 READY
                                                                                                   compared to Normal Wear condition.
EXTERIOR                                                                                           These dollar adjustments are based
                                                                                                   upon interviews with dealerships across
Sheet Metal      DEALER               All panels intact and properly aligned.       $ 209
                                                                                                   the United States.
                 READY

Trim             DEALER               No broken and/or missing components           $ 247
                 READY

Paint            NORMAL               Slight Fading.                                   $0
                 WEAR

Glass            DEALER               Light surface scratches and/or pitting.         $ 38
                 READY

MECHANICAL

Engine           NORMAL               could not open hood                              $0
                 WEAR

Transmission     NORMAL               could not open hood                              $0
                 WEAR

TIRES

Front Tires      DEALER               both 7/32                                       $ 19
                 READY

Rear Tires       NORMAL               both 6/32                                        $0
                 WEAR




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                               Page 6 of 17
   Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 45 of 69
                                                                                            Owner: Signor, Gina
ccC..                       MARKET VALUATION REPORT                                     I   Claim: 039002023-0003




 Options                                Loss         Comp I           Comp 2   Comp 3
                                                                                                          Updated Date: 12/29/2018
                                       Vehicle
                                                                                            2014 Lexus Is 250 Automatic Rwd 6
 Odometer                               64,000        49,279          78,625   32,173       2.51 Gasoline Gasoline Direct Injection
 Automatic Transmission                                                                     VIN JTHBF1 D20E5038572
                                                                                            Dealership Veterans Ford
 Power Steering
                                                                                            Contact Lorenzo Pena
 Power Brakes                                                                               Telephone (813) 962-1100
 Power Windows                                                                              Source Inspected Inventory
 Power Locks                                                                                Stock # E5038
 Power Mirrors                                                                              Distance from Clearwater, FL
                                                                                            11 Miles Tampa, FL
                                                                                                        -

 Power Driver Seat
                                                                                                          Updated Date: 10/23/2018
 Power Passenger Seat                                                                       2014 Lexus Is 250 Automatic Rwd 6
 Power Trunk/Gate Release                                                                   2.51 Gasoline Gasoline Direct Injection
 Air Conditioning                                                                           VIN JTHBF1 D26E5029763
 Climate Control                                                                            Dealership West Coast Car & Truck
                                                                                            S ales Inc.
 Tilt Wheel
                                                                                            Contact Ken Mcnall
 Cruise Control                                                                             Telephone (727) 576-8007
 Rear Defogger                                                                              Source Inspected Inventory
 Intermittent Wipers                                                                        Stock# 13614
 Console/Storage                                                                            Distance from Clearwater, FL
                                                                                            9 Miles Pinellas Park, FL
                                                                                                    -

 Overhead Console
                                                                                                          Updated Date: 01/11/2019
 Keyless Entry                                                                              2014 Lexus Is 250 Automatic Rwd 6
 Telescopic Wheel                                                                           2.51 Gasoline Gasoline Direct Injection
 Message Center                                                                             VIN JTHBF1 D21 E5035437
 Home Link                                                                                  Dealership Gettel Toyota
                                                                                            Contact Avery Burke
 Bucket Seats
                                                                                            Telephone (941) 756-5511
 Reclining/Lounge Seats                                                                     Source Inspected Inventory
 Leather Seats                                                                              Stock # 1027634A
 Heated Seats                              x                            x        x          Distance from Clearwater, FL
                                                                                            38 Miles Bradenton, FL
 Ventilated Seats                          x                            x        x                      -




 AM Radio                                                                                   Comparable vehicles used in the
 FM Radio                                                                                   determination of the Base Vehicle Value
 Stereo                                                                                     are not intended to be replacement
                                                                                            vehicles but are reflective of the market
 Search/Seek
                                                                                            value, and may no longer be available
 CD Player
                                                                                            for sale.
 Steering Wheel Touch Controls
                                                                                            List Price is the sticker price of an
 Auxiliary Audio Connection
                                                                                            inspected dealer vehicle and the
 Satellite Radio
                                                                                            advertised price for the advertised
 Aluminum/Alloy Wheels                                                                      vehicle.
 Electric Glass Roof
                                                                                            Take Price is the amount that the
 Drivers Side Air Bag
                                                                                            dealership will accept to sell the
 Passenger Air Bag                                                                          inspected vehicle, though a lower price
 Anti-lock Brakes (4)                                                                       may be obtainable through negotiation.

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                         Page 7 of 17
   Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 46 of 69
                                                                                                    Owner: Signor, Gina
ccC..                          MARKET VALUATION REPORT                                          I   Claim: 039002023-0003




 Options                                Loss         Comp I           Comp 2      Comp 3
                                                                                                    Distance is based upon a straight line
                                       Vehicle
                                                                                                    between loss and comparable vehicle
 4-wheel Disc Brakes                                                                                locations.

 Front Side Impact Air Bags                                                                         'The Condition Adjustment sets that
 Head/Curtain Air Bags                                                                              comparable vehicle to Normal Wear
 Backup Camera W/ Parking                  x                            x                           condition, which the loss vehicle is also
 Sensors                                                                                            compared to in the Vehicle Condition
                                                                                                    section.
 Rear Side Impact Air Bags
 Communications System
 Hands Free
 Xenon Headlamps
 Alarm
 Traction Control
 Stability Control
 Blind Spot Detection                      x                            x           x
 Dual Mirrors
 Heated Mirrors
 Tinted Glass                                             x
 Privacy Glass                             x                            x           x
 Fog Lamps
 Signal Integrated Mirrors
 Clearcoat Paint
 Metallic Paint                                           x             x           x


 List Price                                             $ 19,495                   $20,993

 Take Price                                             $ 19,495       $ 17,477    $20,993

 Adjustments:
                     Options                              -   $ 850                 -   $ 200
                     Mileage                           -$1,642         +$1,363     -$2,886
                     Condition'                        -$1,064         -$1,064     -$1,064




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                 Page 8 of 17
   Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 47 of 69
                                                                                             Owner: Signor, Gina
cc C..                        MARKET VALUATION REPORT                                        Claim: 039002023-0003




                                                                                             Additional Comparable Vehicles are
      ADDITIONAL COMPARABLE VEHICLES                                                         in summary format, but are adjusted the
                                                                                             same as those on the previous page.
                                                                                Adjusted
                                                                              Comparable     Comparable vehicles used in the
Source                             Vehicle                              Price      Value     determination of the Base Vehicle Value
                                                                                             are not intended to be replacement
Comp 4
                                                                                             vehicles but are reflective of the market
Source: Inspected Inventory        2014 Lexus Is 250                  $ 20,427    $ 16,803   value, and may no longer be available
Lokey Subaru Of Port Richey        Automatic Rwd 6 2.51                 (Take)               for sale.
Port Richey, FL                    Gasoline Gasoline Direct
(727) 862-9044                     Injection                                                 List Price is the sticker price of an
                                                                                             inspected dealer vehicle and the
22 Miles From Clearwater, FL Odometer: 41,315
                                                                                             advertised price for the advertised
                                   VIN: JTHBF1D27E5040819
                                                                                             vehicle.
                                   Stock#: 0819
                                   Updated Date: 11/14/2018                                  Take Price is the amount that the
                                                                                             dealership will accept to sell the
Comp 5                                                                                       inspected vehicle, though a lower price
Source: Autotrader                 2014 Lexus Is 250                  $19,752     $ 16,755   may be obtainable through negotiation.
Dimmitt Cadillac Land Roy          Automatic Rwd 6 2.51                  (List)
Clearwater, FL                     Gasoline Gasoline Direct                                  Distance is based upon a straight line
                                                                                             between loss and comparable vehicle
(727) 797-7070                     Injection
                                                                                             locations.
2 Miles From Clearwater, FL        Odometer: 56,896
                                   VIN: JTHBF1 D2XE5038448
                                   Stock#: JR349471B
                                   Updated Date: 01/13/2019

Comp 6
Source: Autotrader                 2014 Lexus Is 250                  $ 22,981    $19,424
Clearwater Toyota                  Automatic Rwd 6 2.51                  (List)
Clearwater, FL                     Gasoline Gasoline Direct
(727) 799-1234                     Injection
1 Miles From Clearwater, FL        Odometer: 40,075
                                   VIN: JTHBF1D24E5032144
                                   Stock#: TE5032144
                                   Updated Date: 10/26/2018

Comp 7
Source: Autotrader                 2014 Lexus Is 250                  $ 23,445    $19,121
Dick Norris Buick Gmc C   -        Automatic Rwd 6 2.51                  (List)
Clearwater, FL                     Gasoline Gasoline Direct
(727) 224-9600                     Injection
 3 Miles From Clearwater, FL       Odometer: 28,899
                                   VIN: JTHBF1D26E5019959
                                   Stock #: C4348A
                                   Updated Date: 11/03/2018

Comp 8




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                          Page 9 of 17
   Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 48 of 69
                                                                                            Owner: Signor, Gina
cc C..                      MARKET VALUATION REPORT                                         Claim: 039002023-0003




      ADDITIONAL COMPARABLE VEHICLES
Source: Truecar                    2014 Lexus Is 250                  $19,059     $17,088
New Wave Auto                      Automatic Rwd 6 2.51                  (List)
Pinellas Park, FL                  Gasoline Gasoline Direct
(727) 726-6112                     Injection
9 Miles From Clearwater, FL        Odometer: 59,667
                                   VIN: JTHBF1 021 E5040654
                                   Stock#: K1P40654
                                   Updated Date: 12/23/2018

Comp 9
Source: Autotrader                 2014 Lexus Is 250                  $ 23,297    $18,466
Drivetime Pinellas Park            Automatic Rwd 6 2.51                  (List)
Clearwater, FL                     Gasoline Gasoline Direct
(727) 545-1744                     Injection
 3 Miles From Clearwater, FL       Odometer: 35,358
                                   VIN: JTHBF1D29E5033287
                                   Stock #: 1060167501
                                   Updated Date: 01/13/2019

Comp 10
Source: Autotrader                 2014 Lexus Is 250                  $19,600     $17,873
Ferman Chevrolet Volvo             Automatic Rwd 6 2.51                  (List)
Tarpon Springs, FL                 Gasoline Gasoline Direct
(888) 331-6566                     Injection
11 Miles From Clearwater, FL Odometer: 58,793
                                   VIN: JTHBF1D27E5041310
                                   Stock#: 18P26913
                                   Updated Date: 11/19/2018

Comp 11
Source: Autotrader                 2014 Lexus Is 250                  $ 25,243    $19,837
Lexus Of Clearwater                Automatic Rwd 6 2.51                  (List)
Clearwater, FL                     Gasoline Gasoline Direct
(727) 304-3031                     Injection
 3 Miles From Clearwater, FL       Odometer: 29,165
                                   VIN: JTHBF1D24E5043452
                                   Stock #: E5043452
                                   Updated Date: 10/29/2018

Comp 12




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                 Page 10 of 17
   Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 49 of 69
                                                                                             Owner: Signor, Gina
cc C..                      MARKET VALUATION REPORT                                          Claim: 039002023-0003




      ADDITIONAL COMPARABLE VEHICLES
Source: Truecar                    2014 Lexus Is 250                  $ 16,995    $ 17,771
C&I Motors                         Automatic Rwd 6 2.51                  (List)
Tampa, FL                          Gasoline Gasoline Direct
(813) 889-7300                     Injection
10 Miles From Clearwater, FL Odometer: 87,006
                                   VIN: JTHBF1029E5027361
                                   Stock #: 8251
                                   Updated Date: 01/13/2019




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                  Page 11 of 17
   Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 50 of 69
                                                                                           Owner: Signor, Gina
CCC                         MARKET VALUATION REPORT                                    I   Claim: 039002023-0003




This Market Valuation Report has been prepared exclusively for use by SAFECO
                                                                                           Statutes concerning vehicle value
INSURANCE COMPANY OF ILLINOIS, and no other person or entity is entitled to or             include Florida Statute XXXVII-


should rely upon this Market Valuation Report and/or any of its contents. CCC is one       626.9743.
source of vehicle valuations, and there are other valuation sources available.




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                    Page 12 of 17
   Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 51 of 69
                                                                              Owner: Signor, Gina
CCC                         MARKET VALUATION REPORT                       I   Claim: 039002023-0003




        VEHICLE HISTORY INFORMATION

VI Nguard®
ViNguard® Message: ViNguard has decoded this VIN without any errors

 ISO Vehicle History:
 Number of times reported to ISO:               1

 ISO'
    s file number:                              H0283962905

 Loss date:                                     01/11/2019

 Phone:                                         9547712155

 Claim ref:                                     039002023
Vehicle Market History Information:
This vehicle was reported to CCC on 04/13/2016           Mileage: 35340
Location: AutoTrader in CLEARWATER, FL
This vehicle was reported to CCC on 04/05/2016           Mileage: 35340
Location: AutoTrader in GAINESVILLE, FL
This vehicle was reported to CCC on 04/05/2016           Mileage: 35340
Location: AutoTrader in GAINESVILLE, FL
This vehicle was reported to CCC on 12/27/2015           Mileage: 35281
Location: TrueCar in MIAMI, FL
This vehicle was reported to CCC on 12/27/2015           Mileage: 35281
Location: AutoTrader in MIAMI, FL
This vehicle was reported to CCC on 02/16/2016           Mileage: 35288
Location: AutoTrader in GAINESVILLE, FL
This vehicle was reported to CCC on 02/16/2016           Mileage: 35288
Location: AutoTrader in GAINESVILLE, FL
This vehicle was reported to CCC on 02/04/2016           Mileage: 35288
Location: AutoTrader in MIAMI, FL
This vehicle was reported to CCC on 03/12/2016           Mileage: 35288
Location: AutoTrader in GAINESVILLE, FL
This vehicle was reported to CCC on 03/12/2016           Mileage: 35288
Location: AutoTrader in GAINESVILLE, FL
This vehicle was reported to CCC on 02/26/2016           Mileage: 35288
Location: AutoTrader in GAINESVILLE, FL
This vehicle was reported to CCC on 02/26/2016           Mileage: 35288
Location: AutoTrader in GAINESVILLE, FL
This vehicle was reported to CCC on 03/02/2016           Mileage: 35288
Location: AutoTrader in GAINESVILLE, FL


© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                   Page 13 of 17
   Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 52 of 69
                                                                          Owner: Signor, Gina
CCC                         MARKET VALUATION REPORT                       Claim: 039002023-0003




       VEHICLE HISTORY INFORMATION
This vehicle was reported to CCC on 03/02/2016           Mileage: 35288
Location: AutoTrader in GAINESVILLE, FL

This vehicle was reported to CCC on 06/03/2016           Mileage: 35340

Location: CCC Inspected in CLEARWATER, FL




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                               Page 14 of 17
   Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 53 of 69
                                                                                                 Owner: Signor, Gina
CCC                         MARKET VALUATION REPORT                                          I   Claim: 039002023-0003




                                                                                                 CCC provides SAFECO INSURANCE
           EXPERIAN® AUTOCHECK® VEHICLE HISTORY REPORT
                                                                                                 COMPANY OF ILLINOIS information
                                                                                                 reported by Experian regarding the 2014
TITLE CHECK                                  RESULTS FOUND                                       Lexus IS 250 (J1HBF1D29E5023049).
                                                                                                 This data is provided for informational
Abandoned                                      No Abandoned Record Found
                                                                                                 purposes. Unless otherwise noted in this
Damaged                                        No Damaged Record Found                           Valuation Detail, CCC does not adjust the
Fire Damage                                    No Fire Damage Record Found                       value of the loss vehicle based upon this

Grey Market                                                                                      information.
                                               No Grey Market Record Found
Hail Damage                                    No Hail Damage Record Found                       LEGEND:

Insurance Loss                                                                                       No Event Found
                                               No Insurance Loss Record Found
                                                                                                     Event Found
Junk                                           No Junk Record Found
Rebuilt                                                                                          9   Information Needed
                                               No Rebuilt Record Found
Salvage                                                                                          TITLE CHECK
                                               No Salvage Record Found

EVENT CHECK                                  RESULTS FOUND                                       AutoChecks result for this loss vehicle

N HTSA Crash Test Vehicle                                                                        show no significant title events. When
                                               No NHTSA Crash Test Vehicle Record Found
                                                                                                 found, events often indicate automotive
Frame Damage                                   No Frame Damage Record Found                      damage or warnings associated with the
Major Damage Incident                          No Major Damage Incident Record Found             vehicle.
Manufacturer Buyback/Lemon                     No Manufacturer Buyback/Lemon Record Found        EVENT CHECK
Odometer Problem                               No Odometer Problem Record Found
Recycled                                       No Recycled Record Found                          AutoChecks result for this loss vehicle
Water Damage                                                                                     show no historical events that indicate
                                               No Water Damage Record Found
                                                                                                 a significant automotive problem. These
Salvage Auction                                No Salvage Auction Record Found
                                                                                                 problems can indicate past previous
                                                                                                 car damage, theft, or other significant
VEHICLE INFORMATION                          RESULTS FOUND
                                                                                                 problems.
Accident                                       No Accident Record Found
                                                                                                 VEHICLE INFORMATION
Corrected Title                                No Corrected Title Record Found
Driver Education                               No Driver Education Record Found                  AutoChecks result for this loss vehicle
Fire Damage Incident                           No Fire Damage Incident Record Found              show no vehicle information that indicate
Lease                                          No Lease Record Found                             a significant automotive problem. These
                                                                                                 problems can indicate past previous
Lien                                           No Lien Record Found
                                                                                                 car damage, theft, or other significant
Livery Use                                     No Livery Use Record Found                        problems.
Government Use                                 No Government Use Record Found
                                                                                                 ODOMETER CHECK
Police Use                                     No Police Use Record Found
Fleet                                          No Fleet Record Found                             AutoChecks result for this loss vehicle
Rental                                         No Rental Record Found                            show no indication of odometer rollback

Fleet and/or Rental                                                                              or tampering was found. AutoCheck
                                               No Fleet and/or Rental Record Found
                                                                                                 determines odometer rollbacks by
Repossessed                                    No Repossessed Record Found
                                                                                                 searching for records that indicate
Taxi use                                       No Taxi use Record Found                          odometer readings less than a previously
Theft                                          No Theft Record Found                             reported value. Other odometer events

Fleet and/or Lease                                                                               can report events of tampering, or possible
                                               No Fleet and/or Lease Record Found
                                                                                                 odometer breakage.
Emissions Safety Inspection                    No Emissions Safety Inspection Record Found
Duplicate Title                                No Duplicate Title Record Found

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                               Page 15 of 17
   Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 54 of 69
                                                                                               Owner: Signor, Gina
cc C..                      MARKET VALUATION REPORT                                            Claim: 039002023-0003




         FULL HISTORY REPORT RUN DATE: 01/16/2019

 Below are the historical events for this vehicle listed in chronological order.


EVENT         RESULTS                        ODOMETER          DATA                  EVENT
DATE          FOUND                             READING        SOURCE                DETAIL


01/08/2014    FL                                               Independent Source    VEHICLE
                                                                                     MANUFACTURED AND
                                                                                     SHIPPED TO DEALER
01/08/2014                                                     Independent Source    VEHICLE
                                                                                     MANUFACTURED AND
                                                                                     SHIPPED TO DEALER
01/18/2014    FL                                       299     Motor Vehicle Dept.   ODOMETER READING
                                                                                     FROM DMV
01/18/2014    MIAMI BEACH, FL                                  Motor Vehicle Dept.   REGISTRATION EVENT!
                                                                                     RENEWAL
02/19/2014    FL                                               Motor Vehicle Dept.   TITLE (Lien Reported)
12/18/2014    MIAMI BEACH, FL                                  Motor Vehicle Dept.   REGISTRATION EVENT!
                                                                                     RENEWAL
12/15/2015    MIAMI BEACH, FL                                  Motor Vehicle Dept.   REGISTRATION EVENT!
                                                                                     RENEWAL
01/14/2016    FL                                    35288      Auto Auction          REPORTED AT AUTO
                                                                                     AUCTION
01/18/2016    FL                                    35288      Auto Auction          REPORTED AT AUTO
                                                                                     AUCTION AS DEALER
                                                                                     VEHICLE
01/21/2016    MARQUETTE, Ml                         35291      Dealer Service        VEHICLE DETAILED
01/21/2016    MARQUETTE, Ml                                    Dealer Service        WIPERS REPLACED
                                                                                     AND/OR SERVICED
01/21/2016    MARQUETTE, Ml                                    Dealer Service        VEHICLE INSPECTED
01/21/2016    MARQUETTE, Ml                                    Dealer Service        LUBE, OIL AND/OR
                                                                                     FILTER CHANGED
01/27/2016    MARQUETTE, Ml                         35295      Dealer Service        VEHICLE PAINTED OR
                                                                                     REPAINTED
02/02/2016    MARQUETTE, Ml                         35297      Dealer Service        VEHICLE SERVICED
04/03/2016    FL                                    35340      Auto Auction          REPORTED AT AUTO
                                                                                     AUCTION
04/04/2016    FL                                               Auto Auction          REPORTED AT AUTO
                                                                                     AUCTION AS DEALER
                                                                                     VEHICLE
04/06/2016    CLEARWATER, FL                        35340      Dealer Service        MULTIPLE POINT
                                                                                     VEHICLE INSPECTION
04/06/2016    CLEARWATER, FL                                   Dealer Service        VEHICLE DETAILED
04/06/2016    CLEARWATER, FL                                   Dealer Service        TIRES OR WHEELS
                                                                                     SERVICE PERFORMED



© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                    Page 16 of 17
   Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 55 of 69
                                                                                                                                   Owner: Signor, Gina
cc C..                             MARKET VALUATION REPORT


EVENT             RESULTS                               ODOMETER              DATA                                 EVENT
DATE              FOUND                                     READING           SOURCE                               DETAIL


04/06/2016        CLEARWATER, FL                                              Dealer Service                       LUBE, OIL AND/OR
                                                                                                                   FILTER CHANGED
04/06/2016        CLEARWATER, FL                                              Dealer Service                       PROMOTIONAL SERVICE
                                                                                                                   PERFORMED
04/15/2016        CLEARWATER, FL                                 35354        Dealer Service                       BODY SERVICE
                                                                                                                   PERFORMED
04/15/2016        CLEARWATER, FL                                              Dealer Service                       VEHICLE SERVICED
04/25/2016        CLEARWATER, FL                                              Dealer Service                       VEHICLE SERVICED
05/17/2016        FL                                             35358        Motor Vehicle Dept.                  ODOMETER READING
                                                                                                                   FROM DMV
05/17/2016        CLEARWATER, FL                                              Motor Vehicle Dept.                  REGISTRATION EVENT!
                                                                                                                   RENEWAL (Lease
                                                                                                                   Reported)
06/06/2016        CLEARWATER, FL                                              Motor Vehicle Dept.                  TITLE (Lien Reported)
03/15/2017        CLEARWATER, FL                                              Motor Vehicle Dept.                  REGISTRATION EVENT!
                                                                                                                   RENEWAL
03/15/2018        CLEARWATER, FL                                              Motor Vehicle Dept.                  REGISTRATION EVENT!
                                                                                                                   RENEWAL
11/21/2018        CLEARWATER, FL                                              Motor Vehicle Dept.                  TITLE (Lien Reported)
                                                                                                                   (Lease Reported)

AUTOCHECK TERMS AND CONDITIONS:

Experians Reports are compiled from multiple sources. It is not always possible for Experian to obtain complete discrepancy information on all vehicles; therefore, there may
be other title brands, odometer readings or discrepancies that apply to a vehicle that are not reflected on that vehicles Report. Experian searches data from additional sources

where possible, but all discrepancies may not be reflected on the Report.


These Reports are based on information supplied to Experian by external sources believed to be reliable, BUT NO RESPONSIBILITY IS ASSUMED BY EXPERIAN OR
ITS AGENTS FOR ERRORS, INACCURACIES OR OMISSIONS. THE REPORTS ARE PROVIDED STRICTLY ON AN "AS IS WHERE IS" BASIS, AND EXPERIAN
FURTHER EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR

A PARTICULAR PURPOSE REGARDING THIS REPORT.


YOU AGREE TO INDEMNIFY EXPERIAN FOR ANY CLAIMS OR LOSSES, INCLUDING COSTS, EXPENSES AND ATTORNEYS FEES, INCURRED BY EXPERIAN
ARISING DIRECTLY OR INDIRECTLY FROM YOUR IMPROPER OR UNAUTHORIZED USE OF AUTOCHECK VEHICLE HISTORY REPORTS.


Experian shall not be liable for any delay or failure to provide an accurate report if and to the extent which such delay or failure is caused by events beyond the reasonable

control of Experian, including, without limitation, "acts of God, terrorism, or public enemies, labor disputes, equipment malfunctions, material or component shortages,
supplier failures, embargoes, rationing, acts of local, state or national governments, or public agencies, utility or communication failures or delays, fire, earthquakes, flood,
epidemics, riots and strikes.


These terms and the relationship between you and Experian shall be governed by the laws of the State of Illinois (USA) without regard to its conflict of law provisions. You and
Experian agree to submit to the personal and exclusive jurisdiction of the courts located within the county of Cook, Illinois.




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                                                  Page 17 of 17
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 56 of 69




                                 Exhibit B
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 57 of 69


                                                     JIG
                              JEEVES LAW GROUP
                                   PERSONAL INJURY PERSONAL ATTENTION

                                                 February 12, 2019

   Dan Copeland
   Safeco Insurance Company of Illinois
   P.O. Box 515097
   Los Angeles, CA 90051
   Sent via email to: daniel.copeland@safeco.com
   Sent via fax to: 888-268-8840

    RE:     My Client/Your Insured : Gina Signor
            Date of Accident       : January 11, 2019
            Safeco Claim           : 39002023

    Dear Mr. Copeland:

   This is to inform you that my above named client takes the position that Safeco lnurance Company of
   Illinois ("Your Company") violated Florida law and breached my client's insurance policy ("Policy") in
   three respects in adjusting my client's total loss claim for my client's 2014 Lexus IS 250 (the "Insured
   Vehicle") and to provide Your Company a chance to cure those violations and breeches.

   As a reminder, Your Company used a CCC One Market Value Report ("CCC One Report") to calculate an
   actual cash value of the Insured Vehicle of $17966.00, resulting in a total payment of $18593.96 made
   on the insured Vehicle after adding amounts for sales tax ($1127.96) and license/transfer fees ($0.00)
   and subtracting my client's deductible ($500).

    Fla. Stat. § 626.9743(5)(a)(2) provides, in pertinent part, as follows:

            (5) When the insurance policy provides for the adjustment and settlement of first-party
            motor vehicle total losses on the basis of actual cash value or replacement with another
            of like kind and quality, the insurer shall use one of the following methods:

            (a) The insurer may elect a cash settlement based upon the actual cost to purchase a
            comparable motor vehicle, including sales tax, if applicable pursuant to subsection (9).
            Such cost may be derived from:



            2. The retail cost as determined from a generally recognized used motor vehicle industry
            source such as:

            a. An electronic database if the pertinent portions of the valuatiQn documents
            generated by the database are provided by the insurer to the first-party insured upon
            request;...

    To the extent Your Company's Policy could be interpreted on its face as allowing your Company
    to value the Insured Vehicle by a method other than those provided in the statute or to pay

                                          wwwJeevesLawGroup.com



                                Tampa       •     St. Petersburg      •       Lakeand
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 58 of 69



   other than the actual cost to purchase a comparable motor vehicle." per the general provisions
   found in the Policy, Your Company's Policy is deemed amended to conform to the statute.

   The payment by Your Company, the accompanying correspondence and the CCC One Report reveal that
   Your Company has chosen to pay a cash settlement to my client of the retail cost of the Insured Vehicle
   as determined from an electronic database, specifically the CCC One Database. This violates §
   626.9743(5)(a)(2) and thus breaches the Policy, because the CCC One Database is not a "generally
   recognized used motor vehicle industry source."

   Accordingly, my client demands that Your Company recalculate the retail cost of the Insured Vehicle
   using an electronic database that is a generally recognized used motor industry source. My client
   suggests using the NADA database because it is clearly a generally recognized used motor vehicle
   industry source, you likely already have access to it through the CCC One Database, it is otherwise easily
   available, and it has the capability of giving you a value as of the Date of Loss. If the generally recognized
   used motor vehicle industry source utilized by Your Company provides a value higher than $17996.00,
   then my client demands that Your Company pay him the difference plus the additional sales tax that will
    result.

   By paying sales tax as part of the cash settlement without regard to whether my client purchases a
   replacement vehicle and how much he pays, Your Company properly recognized its obligation under §
   626.9743(5)(a)(2) to pay my client all retail costs that he is reasonably likely to incur in purchasing a
   comparable motor vehicle. Unfortunately, Your Company did not fully pay all such retail costs, resulting
   in two additional violations of the statute and breaches of the Policy.

   First, the proper amount of license/transfer fees that Your Company should have paid is $81.75, and my
   client demands payment of the difference between this amount and what Your Company previously
   allowed for these fees. Second, every used car dealer in the Hillsborough/Pinellas area and, indeed, in
   the State of Florida charges a document fee, so Your Company should have reasonably anticipated my
   client would incur such a charge in purchasing a comparable motor vehicle at retail, calculated an
   average or typical charge and paid it to my client. My client now demands Your Company do this and
   suggests that $500 would be a reasonable amount.

   In summary, my client disagrees with and disputes Your Company's determination of actual cash value,
   and the costs to repair or replace the Insured Vehicle. Please review and respond within ten days as to
   whether Your Company will cure its violations of Florida law, and breaches of my client's Policy.

   Sincerely,,/




    Scott Jeeves, Esq.

    SRJ/mmo




                                                    Page 2 of 2
 Case 0:19-cv-61937-WPD
02/12/2019 1:41 PM FAX     Document
                       7278221499                 1-1 EnteredJEEVES
                                                               on FLSD    Docket 08/01/2019 Page 59 of 69
                                                                    LAW CR011.?                        P0001



                                                           Send Results



                                          Sending is complete.

                       Job No,                                     2471
                       Address                                     18882688840
                       Name
                       Start Time                                  02/12 01:40 PM
                       Call Length                                 00'40
                       Sheets                                      2
                       Result                                      OK




                                   JEEVES LAW GROUP
                                        PERSONAL INJURY , PERSONAL ATTENTION

                                                      February 12, 2019

        Dan Copeland
        Safeco Insurance Company of Illinois
        P.O. Box 51S097
        Los Angeles, CA 90051
        Sent via email to: danieicopeland@safeco.com
        Sent via fax to: 888-268-8840

         RE:     My Client/Your Insured : Gina Signor
                 Date of Accident         January 11, 2019
                 Safeco Claim           : 39002023

        Dear Mr. Copeland:

        This is to inform you that my above named client takes the position that Safeco lnurance Company of
        Illinois ("Your Company") violated Florida law and breached my client's insurance policy ("Policy") in
        three respects in adjusting my client's total loss claim for my client's 2014 Lexus IS 250 (the "Insured
        Vehicle") and to provide Your Company a chance to cure those violations and breaches

        As a reminder, Your Company used a CCC One Market Value Report ("CCC One Report") to calculate an
        actual cash value of the Insured Vehicle of $17966.00, resulting in a total payment of $18593.96 made
        on the Insured Vehicle after adding amounts for sales tax ($1127.96) and license/transfer fees ($0.00)
        and subtracting my client's deductible ($500).

         Fla. Stat. § 626,9743(5)(a)(2) provides, in pertinent part, as follows:

                 (5) When the insurance policy provides for the adjustment and settlement of first-party
                 motor vehicle total losses on the basis of actual cash value or replacement with another
                 of like kind and quality, the insurer shall use one of the following methods:

                 (a) The insurer may elect a cash settlement based upon the actual cost to purchase a.
                 comparable motor vehicle, including sales tax, if applicable pursuant to subsection (9).
                 Such cost may be derived from:
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 60 of 69




                                 Exhibit C
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 61 of 69


                                     IL!
                              JEEVES LAW GROUP
                                  PERSONAL INJURY' PERSONAL ATTENTION




                                                  April 1, 2019

   Dan Copeland
   Safeco Insurance Company of Illinois
   P.O. Box 515097
   Los Angeles, CA 90051
   Sent via email to: daniel.copeland@safeco.com
   Sent via fax to: 888-2688840

   RE: My Client/Your Insured       : Gina Signor
       Date of Accident             : January 11, 2019
       Your Company's Claim         : 39002023

   Dear Mr. Copeland:

   On behalf of my above-named client, this letter requests documentation in connection with Safeco
   Insurance Company of Illinois' ("Your Company's") adjustment of total loss claim for my client's 2014
   Lexus IS 250 (the "Insured Vehicle") pursuant to Fla. Stat. § 626.9743 or a statement that Your Company
   does not maintain such documentation. My client also requests that Your Company state whether it
   maintains such documentation for all its other Florida private automobile insurance policyholder to
   whom it has made payment on total loss claims in the last five years.

   As a reminder, Your Company use a CCC One Market Value Report to calculate an actual cash value of
   the Insured Vehicle of $17,966.00 (consisting of a base value of $17,377.00 plus a condition adjustment
   of $589.00), resulting in a total payment of $18,593.96 made on the Insured Vehicle after adding sales
   tax ($1,127.96), adding license plate and title fees ($107J5) and subtracting her deductible ($500.00).
   Your Company uses CCC One Reports to value the total loss claims of all of its Florida policyholders.

   The CCC One Report calculated the base value by using the weighted average of 12 "comparable
   vehicles" which were for sale near my client's home at the time of the report or in the preceding 90
   days. The CCC One Report that all of the "comparable vehicles" were in "Dealer Retail" condition and
   deducted $1,064 from the listed price of each as a "condition adjustment" to supposedly set them to
   the lower value of a vehicle in "Average Private" condition (a lesser condition) to which the total loss
   vehicle is also supposedly compared. Of course, because the condition adjustments reduced the values
   of all the "comparable vehicles" used to calculate the value of the Insured Vehicle, they served to reduce
   the base value of the Insured Vehicle.

   The deduction in value to adjust the value of the "comparable vehicles" down from "Dealer Retail" to
   "Average Private" condition constitutes a deduction for depreciation as that term is outlined in my
   client's policy at page 25:

           "An adjustment for depreciation and physical condition may be made based upon the
                                       www.JeevesLawG roupcom



                               Tampa       •     St. Petersburg     0     Lakeland
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 62 of 69



           physical condition and wear and tear of the property or damaged part of the property at
           the time of loss. This adjustment for physical condition includes but is not limited to,
           broken, cracked or missing parts, rust, dents, scrapes, gouges and paint condition. When
           replacing part normally subject to repair or replacement during the useful life of the
           vehicle, we will not pay for the amount of any betterment,"

   Thus, given that the "comparable vehicles" were the basis for the calculation of the value of the Insured
   Vehicle, the condition adjustments constituted a reduction in the value of the Insured Vehicle because
   of depreciation.

   Fla. Stat. § 626.9743(6) provides as follows:

           "(6) When the amount offered in settlement reflects a reduction by the insurer because
           of betterment or depreciation, information pertaining to the reduction shall be
           maintained with the insurer's claim file. Deductions shall be itemized and specific as to
           dollar amount and shall accurately reflect the value assigned to the betterment or
           depreciation. The basis for any deduction shall be explained to the claimant in writing, if
           requested, and a copy of the explanation shall be maintained with the insurer's claim
           file."

   Accordingly, within seven days of the date of this letter, my client requests a written explanation of the
   bases for the condition adjustments, including an itemization of each and a specification of each in an
   appropriate dollar amount. Again, within the same seven days, my client requests a written statement
   from Your Company as to whether it maintains such information for all its other Florida policyholders to
   whom it made total loss payments in the last five years. My client additionally demands that your office
   retain and preserve all data (in its native format) related to Your Company's bases for condition
   adjustments in connection with my client's claim, the claims of all its other Florida policyholders to
   whom Your Company made total loss payments in the last five years, and the claims of all future Florida
   policyholders to whom Your Company will make total loss payment.

   Within that same seven days, my client requests Your Company state whether it claims its use of CCC
   One Reports to adjust the total loss claims of my client and Your Company's other Florida total loss
   policyholders complied with Fla. Stat. § 626.9743(5)(c), which provides as follows:

           "(c) When a motor vehicle total loss is adjusted or settled on a basis that varies from the
           methods described in paragraph (a) or paragraph (b), the determination of value must
           be supported by documentation, and any deductions from value must be itemized and
           specified in appropriate dollar amounts. The basis for such settlement shall be explained
           to the claimant in writing, if requested, and a copy of the explanation shall be retained
           in the insurer's claim file."

   If Your Company makes this claim, please provide within seven days a written explanation for the basis
   of Your Company's valuation of the Insured Vehicle, including providing the documentation of the
   determination of value and of all deductions from value, itemized and specified in specific dollar
   amounts. Please also state whether Your Company maintains such documentation for all its Florida
   policyholder to whom it made payments on total lass claims in the last five years. My client additionally
   demands that your office retain and preserve (in native format) all data related to Your Company's bases
   for all deductions in value, including condition adjustments in connection with my client's claim, the

                                                   Page 2 of 3
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 63 of 69



   claims of all its other Florida policyholders to whom it made total loss payments in the last five years,
   and for the claims of all future Florida policyholders to whom Your Company will make total loss
   payment.



   Finally, in adjusting my client's total loss claim, Your Company required my client to transfer ownership
   of the Insured Vehicle to Your Company permanently, but in so doing, Your Company did not pay her
   any form of monetary consideration attributable to the salvage value of the Insured Vehicle in exchange,
   just as Your Company does with all its Florida policyholders who suffered covered total losses. No
   provision in my client's insurance policy with Your Company permitted Your Company to do this, My
   client now demands that Your Company pay my client the salvage value of the Insured Vehicle it
   received and, further, that it do the same for all its similarly situated Florida policyholders.

   Please review and respond and provide the above requested documentation within seven days. If Your
   Company fails to do so, my client intends to file suit on his/her own behalf and on behalf of all Your
   Company's similarly situated Florida policyholders for Your Company's violation of Fla. Stat. §
   626.9743(5)-(6).




   Scott R. Jeeves, Esq.   '




   SRJ/kh




                                                 Page 3 of 3
                      7278221499
04/01/2019 9:15 All FAX                       JEFYES LAW GROUP                       P.0001
  Case 0:19-cv-61937-WPD   Document 1-1 Entered on FLSD Docket 08/01/2019 Page 64 of 69
                                         ** * * * * * *5 * ** * *5* ** *5*5*55*5*5*5* * ** * * *5 ** *
                                                                Send Results



                                          Sending is complete.

                          Job No.                                      2816
                          Address                                      18882688840
                          Name
                          Start Time                                   04/01 09:14 MI
                          Call Length                                  01112
                          Sheets                                       3
                          Result                                       OK




                                                            JIG
                                    JEEVES LAW GROUP
                                        PERSO N AL tN1tJRY I1RSONAL ArTENnoN




                                                          April 1, 2019

           Dan Copeland
           Safeco Insurance Company of Illinois
           P.O. Box 515097
           Los Angeles, CA 90051
           Sent via email to daniel.copeland@sfecocorn
           Sent via fax to: 888-2688840

           RE My Client/Your Insured      : Gina Signor
              Date of Accident            : January 11, 2019
              Your Company's Claim          8900202 3

           Dear Mr. Copeland:

           On behalf of my above-named client, this letter requests documentation in connection with Safeco
           Insurance Company of Illinois' ('Your Company's") adjustment of total loss claim for my client's 2014
           Lexus IS 250 (the Insured Vehicle") pursuant to Fla. Stat. § 6259743 or a statement that Your Company
           does not maintain such documentation My client also requests that Your Company state whether it
           maintains such documentation for all its other Florida private automobile insurance policyholder to
           whom it has made payment on total loss claims in the last five years.

          As a reminder, Your Company use a CCC One Market Value Report to calculate an actual cash value of
          the Insured Vehicle of $17,966.00 (consisting of a base value of $1777,00 plus a condition adjustment
          of $589.00), resulting in a total payment of $18,593.96 made on the insured Vehicle after adding sales
          tax ($1,127.96), adding license plate and title fees ($10775) and subtracting her deductible ($500.00),
          Your Company uses CCC One Reports to value the total loss claims of all of its Florida policyholders.

          The CCC One Report calculated the base value by using the weighted average of 12 "comparable
          vehicles" which were for sale near my client's home at the time of the report or in the preceding 90
          days. The CCC One Report that all of the "comparable vehicle were in "Dealer Retail" condition and
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 65 of 69




                                 Exhibit D
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 66 of 69


     From:             Copeland, Daniel
     To:               Kay Hill
     Cc:               Law Clerk; Scott Jeeves; Casim Neff; Roper Mandel
     Subject:          RE: Signor v. Safeco Document: Safeco Letter re Signor Demand; claim number: 39002023
     Date:             Wednesday, April 3, 2019 10:19:47 AM



    Hi Kay,




    I'm not sure what you are seeking regarding the document that was sent to me but, I can touch base
    on a few items.


    The salvage value is Safeco's recovery amount after the vehicle has been sold at salvage. The
    settlement is what we pay the insured for her vehicle. The salvage cost would not be a payment to
     her.
    The methodology that Safeco uses is CCC One which of course, is the choice of Safeco. This is a very
     reputable company that is used all over the country.
    I also wanted to add that subrogation is still in process with the at fault party and when we are
    successful in the recovery, we will issue the deductible of $500.00 back to the insured.


    I hope this answered your questions/requests.


    Thank you,
    Dan Copeland


    From: Kay Hill [ma ilto:kh ill @jeeveslawgroup.com]
    Sent: Monday, April 01, 2019 9:47 AM
    To: Copeland, Daniel <Daniel.Copeland@Safeco.com >
    Cc: Law Clerk <Kylelawclerk@jeeveslawgroup.com>; Scott Jeeves <sjeeves@ieevesLawGroup.com >;
    Casim Neff <cneff@neffinsurancelaw.com>; Roger Mandel <rmandel@jeevesmandellawgroup.com >
    Subject: Re: Signor v. Safeco Document: Safeco Letter re Signor Demand; claim number: 39002023


    See attached correspondence.


    Kay Hill
    Jeeves Law Group, P.A.
    A professional association

    954 1st Avenue North
    St. Petersburg, FL 33705
    0:        727-894-2929
     F:       727-822-1499
    <i mageOOl.j pg>




    CONFIDENTIALITY NOTE: This electronic mail transmission may contain legally privileged and/or
    confidential information. This communication originates from the law firm ofJEEVES LAW
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 67 of 69


    GROUP, P.A., and is protected under the Electronic Communication Privacy Act, 18 U.S.C. § 2510-
    2521. Do not read this if you are not the person(s) named. Any use, distribution, copying, or
    disclosure by any other person is strictly prohibited. If you received this transmission in error,
    please notify the sender by telephone (727-894-2929), or send an electronic mail message to the
    sender and destroy the original transmission and its attachments without reading or saving in
    any manner. Do not deliver, distribute or copy this message and/or any attachment and, if you
    are not the intended recipient, do not disclose the contents or take any action in reliance upon
    the information contained in this communication or any attachments.


    CIRCULAR 230 NOTICE: To comply with U.S. Treasury Department and IRS regulations, we are
    required to advise you that, unless expressly stated otherwise, any U.S. federal tax advice
    contained in this transmittal, is not intended or written to be used, and cannot be used, by any
    person for the purpose of (i) avoiding penalties under the U.S. Internal Revenue Code, or (ii)
    promoting, marketing or recommending to another party any transaction or matter addressed in
    this e-mail or attachment.
Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 68 of 69




                                 Exhibit E
   Case 0:19-cv-61937-WPD Document 1-1 Entered on FLSD Docket 08/01/2019 Page 69 of1/18/2019
                                                                                      69


UNeff Insurance Law, PLLC                                                                                                                                                      P0 Box 15063
                                                                                                                                                                     St. Petersburg, FL 33733
                                                                                                                                                                                 7273420617
                                                                                                                                                                  cneff@neffinsurancelaw.com



 Vehicle Information

                                                        2014 Lexus IS Sedan 4D IS250 2.51V6
                                                                                                    Southeastern
                                                                                               January ll,2019
                                                                                                                                            I.{,:
                                                                                       JTHBF1D29E5023049pr,



                                                                                                            :!      3,461


 NADA Used Cars/Trucks Values


  Low                                                                            $14,100                                     $359                             N/A                $14,459
  Average                                                                        $15,975                                     $359                             N/A                $16,334
  High                                                                           $17,875                                     $359                             N/A                $18,234


  Rough                                                                          $13,550                                     $575                             N/A                $14,125
  Average                                                                        $15,500                                     $575                             N/A                $16,075
  Clean                                                                          $17,125                                     $575                             N/A                $17,700

  Clean Loan                                                                     $15,425                                     $575                             N/A                $16,000
  Clean Retail                                                                   $19,550                                     $575                             N/A                $20,125
 *The auction values disp layed include typical eqiupment and adjustments for mileage and any of the foIIong applicable acxnes engine size, dvetrain, and trim.




NIDA Used Car Guide assumes no reonbiIity or liability for any errors or omissi ons orany revisi ons or additions made by anyone on this report.
NIDALJd Car Guide and its logo are registered trademarIsof National Automobile DealersAdation, used under I i cense byJ.D. Poer.
C201 9 J.D.Poer
